Exhibit 10.25
















OFFICE LEASE AGREEMENT
BETWEEN
WESTLAKE PARK PLACE, INC.,
AS LANDLORD
AND
ARCUTIS, INC.,
AS TENANT
DATED
January 31 , 2019
OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page1.Definitions and Basic Provisions42.Lease Grant43.Tender of
Possession4(a)Estimated Delivery Date; Delay in Delivery4(b)Confirmation
Letter5(c)Premises “AS-IS”54.Rent55.Delinquent Payment; Handling
Charges66.Security Deposit67.Services; Utilities; Common
Areas7(a)Services7(b)Excess Utility Use7(c)Common
Areas8(d)Parking98.Alterations; Repairs; Maintenance;
Signs9(a)Alterations9(b)Repairs; Maintenance10(c)Mechanic’s
Liens12(d)Signs139.Use1310.Assignment and Subletting14(a)Transfers14(b)Consent
Standards15(c)Request for Consent15(d)Conditions to Consent15(e)Attornment by
Subtenants16(f)Cancellation16(g)Additional
Compensation16(h)Waiver1711.Insurance; Waivers; Subrogation;
Indemnity17(a)Tenant’s Insurance17(b)Landlord’s Insurance19(c)Waiver of
Subrogation19(d)Indemnity1912.Subordination; Attornment; Notice to Landlord’s
Mortgagee20(a)Subordination20(b)Attornment20(c)Notice to Landlord’s
Mortgagee20(d)Landlord’s Mortgagee’s Protection Provisions2113.Rules and
Regulations2114.Condemnation21

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
i

--------------------------------------------------------------------------------




(a)Total Taking21(b)Partial Taking - Tenant’s Rights21(c)Partial Taking -
Landlord’s Rights21(d)Award22(e)Repair22(f)Waiver2215.Fire or Other
Casualty22(a)Repair Estimate22(b)Tenant’s Rights22(c)Landlord’s
Rights22(d)Repair Obligation23(e)Abatement of Rent23(f)Waiver2316.Personal
Property Taxes2317.Events of Default23(a)Payment
Default23(b)Abandonment24(c)Estoppel/Financial Statement / Commencement Date
Letter24(d)Insurance24(e)Mechanic’s Liens24(f)Other
Defaults24(g)Insolvency2418.Remedies24(a)Termination of Lease24(b)Intentionally
Deleted.25(c)Continue Lease in Effect25(d)Perform Acts on Behalf of
Tenant25(e)Intentionally Deleted.25(f)Attorneys’ Fees2519.Payment by Tenant;
Non-Waiver; Cumulative Remedies26(a)Payment by Tenant26(b)No
Waiver26(c)Cumulative Remedies26(d)No Designation26(e)No
Counterclaims2620.Landlord’s Lien2621.Surrender of Premises2722.Holding
Over2823.Certain Rights Reserved by Landlord28(a)Building Operations28(b)Access
Control28(c)Repairs and Maintenance29(d)Prospective Purchasers and Lenders29

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
ii

--------------------------------------------------------------------------------




(e)Prospective Tenants29(f)Premises Access2924.Intentionally
Omitted2925.Hazardous Materials2926.Miscellaneous31(a)Landlord
Transfer31(b)Landlord’s Liability31(c)Force Majeure32(d)Brokerage32(e)Estoppel
Certificates32(f)Notices32(g)Separability32(h)Amendments; Binding
Effect32(i)Quiet Enjoyment33(j)No Merger33(k)No Offer33(l)Entire
Agreement33(m)Waiver of Jury Trial33(n)Governing Law33(o)Recording33(p)Joint and
Several Liability34(q)Financial Reports34(r)Landlord
Fees34(s)Telecommunications34(t)Representations and
Warranties35(u)Confidentiality35(v)Authority35(w)Adjacent Excavation36(x)On-Site
Refueling36(y)List of Exhibits3727.Other Provisions37(a)Termination
Option37(b)Tenant Access37(c)Security38(d)No Relocation38(e)Supplemental
HVAC3828.Disclaimer38

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
iii



--------------------------------------------------------------------------------



OFFICE LEASE AGREEMENT
This Office Lease Agreement (this “Lease”) is entered into as of __January 31__,
2019, by and between the Landlord and the Tenant hereinafter named.
BASIC LEASE INFORMATION

Landlord:WESTLAKE PARK PLACE, INC., a Delaware corporationTenant:ARCUTIS, INC.,
a Delaware corporationPremises:
Suite No. 110, containing 4,741 rentable square feet, in the building located at
2945 Townsgate Road, Thousand Oaks, California (the “Building”). The Building is
located in the complex commonly known as “Westlake Park Place East” and located
at 2915, 2931, 2945, 3011, and 3027 Townsgate Road, Thousand Oaks, California
91361 (“Phase One”). Phase One is part of a two-phase project, where the second
phase is commonly known as “Westlake Park Place West” (“Phase Two”); Phase Two
is currently owned by a third party unrelated to Landlord. The term “Project”
shall collectively refer to Phase One and Phase Two together with the driveways,
associated parking facilities, and similar improvements and easements associated
with the foregoing or the operation thereof, including without limitation common
areas associated therewith. The Premises are outlined on the plan attached to
the Lease as Exhibit A. The land on which Phase One is located (the “Phase One
Land”) is described on Exhibit B-1, the land on which Phase Two is located (the
“Phase Two Land”) is described on Exhibit B-2, and the land on which the Project
as a whole is located (the “Land”) is described on Exhibit B-3.
Term:Approximately thirty (30) months, commencing on the Commencement Date and
ending at 5:00 p.m. local time on the last day of the 30th full calendar month
following the Commencement Date, subject to adjustment and earlier termination
as provided in the Lease.Commencement Date:
The earliest of: (a) the date on which Tenant occupies any portion of the
Premises and begins conducting business therein, which is anticipated to be
March 1, 2019; (b) the date on which the Work (as defined in Exhibit D hereto)
in the Premises is Substantially Completed (as defined in Exhibit D hereto); or
(c) the date on which the Work in the Premises would have been Substantially
Completed but for the occurrence of any Tenant Delay Days (as defined in Exhibit
D hereto).
Base Rent:Base Rent shall be the following amounts for the following periods of
time:
Lease Month
Monthly Base Rent Rate Per Rentable Square Foot
Monthly Base Rent

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
1

--------------------------------------------------------------------------------




1 - 12$3.30$15,645.3013 - 24$3.40$16,119.4025 - 30$3.50$16,593.50
As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first (1st) day of a
calendar month, the period from the Commencement Date to the first (1st) day of
the next calendar month shall be included in the first (1st) Lease Month for
purposes of determining the duration of the Term and the monthly Base Rent rate
applicable for such partial month). Notwithstanding anything to the contrary set
forth above, provided that Tenant is not then in default under this Lease beyond
any applicable notice and cure periods set forth herein, Base Rent shall abate
during the second (2nd) Lease Month of the Term.
Rent:
Base Rent, Additional Rent, Taxes and Insurance (each as defined in Exhibit C
hereto), and all other sums that Tenant may owe to Landlord or otherwise be
required to pay under the Lease.
Security Deposit:$78,226.50, subject to the terms and conditions of Section 6 of
the Lease.Tenant Improvements:
Landlord shall provide certain Tenant improvements as set forth in Exhibit D
attached hereto.
Permitted Use:General office use consistent with the character of a first-class
office building, and for no other purpose whatsoever.Tenant’s Proportionate
Share:
“Tenant’s Proportionate Share” means, collectively, two (2) separate percentages
(Tenant’s Proportionate Share of the Building and Tenant’s Proportionate Share
of the Project), which shall be adjusted based on Tenant’s Rentable Square
Footage, as follows:
(i)“Tenant’s Proportionate Share of the Building” shall be equal to 7.8408%,
which is the percentage obtained by dividing (a) Tenant’s Rentable Square
Footage, by (b) the rentable square feet in the Building at the time a
respective charge was incurred, which at the time of execution of this Lease is
60,466 rentable square feet. Landlord and Tenant stipulate that the number of
rentable square feet in the Premises and in the Building set forth above is
conclusive as to the square footage in existence on the date of this Lease and
shall be binding upon them.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
2

--------------------------------------------------------------------------------



(ii)“Tenant’s Proportionate Share of the Project” shall be equal to 1.0257%,
which is the percentage obtained by dividing (a) Tenant’s Rentable Square
Footage, by (b) the rentable square feet in the Project at the time a respective
charge was incurred, which at the time of execution of this Lease is 462,210
rentable square feet. Landlord and Tenant acknowledge and agree that the number
of rentable square feet in the Project, and thus Tenant’s Proportionate Share of
the Project, will change as additional buildings are completed on Phase Two.
Landlord shall provide Tenant with written notice of any such change, which
shall become binding upon Tenant upon delivery thereof to Tenant and Tenant’s
Proportionate Share shall be adjusted retroactive to the date such rentable
square footage was added to the Project.
As used in this Lease, “Tenant’s Proportionate Share” shall be deemed to mean
Tenant’s Proportionate Share of the Building, with respect to those charges that
pertain solely to the Building, and shall be deemed to mean Tenant’s
Proportionate Share of the Project with respect to those charges that pertain to
the Project as a whole.

Initial Liability Insurance Amount:
$3,000,000
Broker/Agent:
For Tenant: Cresa
For Landlord: CBRETenant’s Address:
Prior to Commencement Date: 70 Willow Road, Suite 200 Menlo Park, CA 94025
Attention: Frank Watanabe Telephone: 650-847-4115 x701
Email: tfw@arcutis.com
Following Commencement Date:
The Premises
Attention: Frank Watanabe Telephone: 805-418-5006 x701 Email: tfw@arcutis.com
Landlord’s Address:
For all Notices:
CBRE
24303 Town Center Drive, Suite 160
Valencia, California 91355
Attention: Westlake Property Manager
Telephone: 661-255-0765
Telecopy: 661-255-9762
With a copy to:
Westlake Park Place, Inc.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Westlake Asset Manager
Telephone: 972-715-7400
Telecopy: 972-715-5811

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
3

--------------------------------------------------------------------------------



The foregoing Basic Lease Information is incorporated into and made a part of
this Lease. If any conflict exists between any Basic Lease Information and the
following provisions of the Lease, then such following provisions of the Lease
shall control.
LEASE PROVISIONS
1.Definitions and Basic Provisions. The definitions and basic provisions set
forth in the foregoing Basic Lease Information (the “Basic Lease Information”)
are incorporated herein by reference for all purposes. Additionally, the
following terms shall have the following meanings when used in this Lease:
“Affiliate” means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question; “Building’s Structure” means the Building’s
exterior walls, roof, elevator shafts (if any), footings, foundations,
structural portions of load-bearing walls, structural floors and subfloors, and
structural columns and beams; “Building’s Systems” means the Premises’ and
Building’s HVAC, life-safety, plumbing, electrical, and mechanical systems;
“Business Day(s)” means Monday through Friday of each week, exclusive of
Holidays; “Holidays” means New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day, and any other nationally or regionally
recognized holiday; “including” means including, without limitation; “Laws”
means all federal, state, and local laws, ordinances, rules and regulations, all
court orders, governmental directives, and governmental orders and all
interpretations of the foregoing, and all restrictive covenants affecting the
Project, and “Law” shall mean any of the foregoing; “Normal Business Hours”
means 8:00 a.m. to 6:00p.m. on Business Days and 9:00 a.m. to 1:00 p.m. on
Saturdays, exclusive of Holidays; “Tenant’s Off-Premises Equipment” means any of
Tenant’s equipment or other property that may be located on or about the Project
(other than inside the Premises); and “Tenant Party” means any of the following
persons: Tenant; any assignees claiming by, through, or under Tenant; any
subtenants claiming by, through, or under Tenant; and any of their respective
agents, contractors, and employees.
2.Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).
3.Tender of Possession.
(a)Estimated Delivery Date; Delay in Delivery. Landlord and Tenant presently
anticipate that possession of the Premises will be tendered to Tenant in the
condition required by this Lease on or about March 1, 2019 (the “Estimated
Delivery Date”). If Landlord is unable to tender possession of the Premises in
such condition to Tenant by the Estimated Delivery Date, then: (1) the validity
of this Lease shall not be affected or impaired thereby; (2) Landlord shall not
be in default hereunder; and (3) Tenant shall accept possession of the Premises
when Landlord tenders possession thereof to Tenant; provided, however, if,
except in connection with any Tenant Delay (defined below) or delay caused by
Casualty, Taking, or other Force Majeure Event (defined in Section 26(c)),
Landlord fails to tender possession of the Premises in the condition required
hereunder to Tenant by the Estimated Delivery Date, then Tenant shall be
entitled to liquidated damages equal to one (1) day of free Base Rent for each
day beyond the Estimated Delivery Date until the date that Landlord delivers the
Premises to Tenant in accordance with the terms of this Lease. If Landlord’s
Work is completed prior to the Estimated Delivery Date then Landlord shall cause
the Delivery Date to occur upon such completion. Notwithstanding anything in
this Lease to the contrary, if Landlord fails to deliver possession of the
Premises in the condition required herein by the date which is ninety (90) days
after the Estimated Delivery Date, except if such failure is due to a Tenant
Delay or Force

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
4

--------------------------------------------------------------------------------



Majeure Event, then Tenant, as its sole and exclusive remedy in addition to the
Base Rent abatement provided above, shall have the right to terminate this Lease
by written notice to Landlord given at any time thereafter but prior to delivery
of the Premises to Tenant in the condition required herein and within thirty
(30) days after such termination, Landlord shall refund to Tenant the Security
Deposit, any prepaid Rent. By occupying the Premises, Tenant shall be deemed to
have accepted the Premises in their condition as of the date of such occupancy,
subject to the performance of punch-list items that remain to be performed by
Landlord, if any. Occupancy of the Premises by Tenant prior to the Commencement
Date shall be subject to all of the provisions of this Lease excepting only
those requiring the payment of Rent.
(b)Confirmation Letter. Within ten (10) business days after occupying the
Premises, Tenant shall execute and deliver to Landlord a letter substantially in
the form of Exhibit F hereto confirming: (1) the Commencement Date (as defined
in the Basic Lease Information) and the expiration date of the initial Term (as
defined in the Basic Lease Information); (2) that Tenant has accepted the
Premises; and (3) that Landlord has performed all of its obligations with
respect to the Premises (except for punch-list items specified in such letter);
however, the failure of the parties to execute such letter shall not defer the
Commencement Date or otherwise invalidate this Lease. Tenant’s failure to
execute such document within ten (10) business days of receipt thereof from
Landlord shall be deemed to constitute Tenant’s agreement to the contents of
such document. Occupancy of the Premises by Tenant prior to the Commencement
Date shall be subject to all of the provisions of this Lease excepting only
those requiring the payment of Rent.
(c)Premises “AS-IS”. Tenant acknowledges that: (i) it has been advised by
Landlord, Landlord’s broker and Tenant’s broker, if any, to satisfy itself with
respect to the condition of the Premises (including, without limitation, the
Building’s Systems located therein, and the security and environmental aspects
thereof) and the present and future suitability of the Premises for Tenant’s
intended use; (ii) Tenant has made such inspection and investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to Tenant’s occupancy of the Premises; and (iii) neither
Landlord nor any of Landlord’s agents has made any oral or written
representations or warranties with respect to the condition, suitability or
fitness of the Premises other than as may be specifically set forth in this
Lease. By occupying the Premises, Tenant shall be deemed to have accepted the
Premises in its then “AS IS” condition, subject to all applicable Laws, and
subject to the performance of punch-list items that remain to be performed by
Landlord, if any.
4.Rent. Tenant shall timely pay to Landlord Rent (as defined in the Basic Lease
Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, deduction or set-off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease or as otherwise specified by
Landlord and shall be accompanied by all applicable state and local sales or use
taxes. The obligations of Tenant to pay Base Rent (as defined in .the Basic
Lease Information) and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations. Base Rent, adjusted as herein
provided, shall be payable monthly in advance. The first (1st) monthly
installment of Base Rent shall be payable contemporaneously with Tenant’s
execution of this Lease; thereafter, Base Rent shall be payable on the first
(1st) day of each month beginning on the first (1st) day of the second (2nd)
full calendar month of the Term. The monthly Base Rent for any partial month at
the beginning of the Term shall equal the product of 1/365 (or in the event of a
leap year, 1/366) of the annual Base Rent in effect during the partial month and
the number of days in the partial month, and shall be due on the

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
5

--------------------------------------------------------------------------------



Commencement Date. Payments of Base Rent for any fractional calendar month at
the end of the Term shall be similarly prorated. Tenant shall pay Additional
Rent, Taxes and Insurance (each as defined in Exhibit C) at the same time and in
the same manner as Base Rent.
5.Delinquent Payment; Handling Charges. Any payments (other than late charges)
required of Tenant hereunder shall bear interest from the date which is five (5)
days after the date due until paid at the lesser of ten percent (10%) per annum
or the maximum lawful rate of interest (such lesser amount is referred to herein
as the “Default Rate”). Additionally, if Tenant fails to pay any installment of
Rent within five (5) days after its due date, then Tenant shall pay to Landlord
a late charge equal to five percent (5%) of such overdue amount; provided,
however, that the late charge shall not be imposed upon Tenant without providing
five days’ prior written notice one (1) time in any twelve (12) month period.
The parties agree that such late charge is intended to reimburse Landlord for
its cost and inconvenience incurred as a consequence of Tenant’s delinquency.
Any such late charge and interest payment shall be payable as Additional Rent
under this Lease, shall not be considered a waiver by Landlord of any default by
Tenant hereunder, and shall be payable immediately on demand. In no event,
however, shall the charges permitted under this Section 5 or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful rate of interest.
6.Security Deposit. Contemporaneously with Tenant’s execution of this Lease,
Tenant shall pay to Landlord the Security Deposit (as defined in the Basic Lease
Information), which shall be held by Landlord to secure Tenant’s performance of
its obligations under this Lease. The Security Deposit is not an advance payment
of Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined in Section 17). Notwithstanding anything to the contrary contained
herein, upon the first day after the expiration of the twelfth (12th) Lease
Month of the Term (the “Reduction Date”), provided that Tenant is not then in
default of this Lease and Landlord has not applied any portion of the Security
Deposit in accordance herewith, the Security Deposit shall be reduced to
$46,935.90, with any balance being held by Landlord in excess of such amount to
be returned Tenant within thirty (30) days of the Reduction Date. Landlord may,
at Landlord’s discretion, from time to time following an Event of Default and
without prejudice to any other remedy, use all or a part of the Security Deposit
to perform any obligation Tenant fails to perform hereunder or in connection
with Landlord’s remedies under this Lease. Following any such application of the
Security Deposit, Tenant shall pay to Landlord on demand the amount so applied
in order to restore the Security Deposit to the amount then required to be held
by Landlord pursuant hereto. Subject to the requirements of, and conditions
imposed by, Laws applicable to security deposits under commercial leases,
Landlord shall, within the time required by applicable Law, return to Tenant the
portion of the Security Deposit remaining after deducting all damages, charges
and other amounts permitted by Law. Landlord and Tenant agree that such
deductions shall include, without limitation, all damages and losses that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach of this Lease by Tenant. Tenant hereby waives the
protections of Section 1950.7(c) of the California Civil Code, as it may
hereafter be amended, or similar laws of like import. Unless required otherwise
by applicable Law, the Security Deposit may be commingled with other funds, and
no interest shall be paid thereon. If Landlord transfers its interest in the
Premises, Landlord may assign the Security Deposit to the transferee and, upon
such transfer (and the delivery to Tenant of an acknowledgement of the
transferee’s responsibility for the Security Deposit if required by Law),
Landlord thereafter shall have no further liability for the return of the
Security Deposit.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
6

--------------------------------------------------------------------------------



7.Services; Utilities; Common Areas
(a)Services. Landlord shall use all reasonable efforts to furnish to Tenant: (i)
water at those points of supply provided for general use of tenants of the
Building and to the Premises; (ii) heated and refrigerated air conditioning as
appropriate, at such temperatures and in such amounts as are required by
governmental authority or as are standard for first class office buildings
similar to the Building during Normal Business Hours; (iii) janitorial service
to the Premises on weekdays, other than Holidays, for Building-standard
installations and such window washing as may from time to time be reasonably
required; (iv) elevators for ingress and egress to the floor on which the
Premises are located, in common with other tenants, provided that Landlord may
limit the number of operating elevators during non-business hours, during
repairs, and Holidays; (v) replacement of Building-standard light bulbs and
fluorescent tubes, provided that Landlord’s standard charge for such bulbs and
tubes shall be paid by Tenant; and (vi) electrical current for equipment whose
electrical energy consumption does not exceed normal office usage. If Tenant
desires any of the services specified in Section 7(a)(ii) at a time other than
Normal Business Hours, then such services shall be supplied to Tenant upon the
request of Tenant sent at least twenty-four (24) hours in advance (and, if less
than twenty-four (24) hours’ prior notice is given, Landlord shall use
commercially reasonable efforts to supply such services if Tenant requests same
by 3:00 P.M. local time on the last business day prior to the requested date),
and Tenant shall pay to Landlord the cost of such after-hours HVAC service
(which, as of the Effective Date is $35 per hour) within thirty (30) days after
Landlord has delivered to Tenant an invoice therefor. The costs incurred by
Landlord in providing HVAC service to Tenant at a time other than Normal
Business Hours, shall include costs for electricity, water, sewage, water
treatment, labor, metering, filtering, and maintenance reasonably allocated by
Landlord to providing such service.
(b)Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment whose electrical energy consumption exceeds normal office
usage. If Tenant’s requirements for or consumption of electricity exceed the
electricity to be provided by Landlord as described in Section 7(a), Landlord
shall, at Tenant’s expense, make reasonable efforts to supply such service
through the then-existing feeders and risers and electrical panels serving the
Building and the Premises, and Tenant shall pay to Landlord the cost of such
service within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. Landlord may determine the amount of such additional
consumption and potential consumption by any verifiable method, including
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant’s expense. Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of 110 volts
unless approved in advance by Landlord, which approval shall not be unreasonably
withheld. Tenant shall not install any electrical equipment requiring voltage in
excess of Building capacity unless approved in advance by Landlord, which
approval may be withheld in Landlord’s sole discretion. The use of electricity
in the Premises shall not exceed the capacity of existing feeders and risers and
electrical panels to or wiring in the Premises. Any risers or wiring required to
meet Tenant’s excess electrical requirements shall, upon Tenant’s written
request, be installed by Landlord, at Tenant’s cost, if, in Landlord’s judgment,
the same are necessary and shall not cause permanent damage to the Building or
the Premises, cause or create a dangerous or hazardous condition, entail
excessive or unreasonable alterations, repairs, or expenses, or interfere with
or disturb other tenants of the Building. If Tenant uses machines or equipment
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or otherwise overload any utility, Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation,

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
7

--------------------------------------------------------------------------------



operation, use, and maintenance, shall be paid by Tenant to Landlord within
thirty (30) days after Landlord has delivered to Tenant an invoice therefor.
Landlord’s obligation to furnish services under Section 7(a) shall be subject to
the rules and regulations of the supplier of such services and governmental
rules and regulations. Landlord may, upon not less than thirty (30) days’ prior
written notice to Tenant, discontinue any such service to the Premises, provided
Landlord first arranges for a direct connection thereof through the supplier of
such service. Tenant shall, however, be responsible for contracting with the
supplier of such service and for paying all deposits for, and costs relating to,
such service. Landlord shall use reasonable efforts to restore any service
required of it that becomes unavailable; however, such unavailability shall not
render Landlord liable for any damages caused thereby, be a constructive
eviction of Tenant, constitute a breach of any implied warranty, or entitle
Tenant to any abatement of Tenant’s obligations hereunder.
(c)Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of Phase One or the Project intended for the common use of
all tenants, including among other facilities (as such may be applicable to the
Project), the ground floor lobby, elevator lobbies and hallways on multi-tenant
floors, parking areas, private streets and alleys, landscaping, curbs, loading
areas, sidewalks, malls and promenades (enclosed or otherwise), lighting
facilities, drinking fountains, meeting rooms, public toilets, a parking garage
(if ever constructed), and the like, but excluding: (i) space in buildings (now
or hereafter existing) designated for rental for commercial purposes, as the
same may exist from time to time; (ii) streets and alleys maintained by a public
authority; (iii) areas within the Project which may from time to time not be
owned by Landlord (unless subject to a cross-access agreement benefiting the
area which includes the Premises); and (iv) areas leased to a single-purpose
user where access is restricted. In addition, although the roof(s) of the
building(s) in the Project is not literally part of the Common Area, it will be
deemed to be so included for purposes of: (i)Landlord’s ability to prescribe
rules and regulations regarding same; and (ii) its inclusion for purposes of
Operating Costs reimbursements. Landlord reserves the right to change from time
to time the dimensions and location of the Common Area, as well as the
dimensions, identities, locations and types of any buildings, signs or other
improvements in the Project; provided and on the condition that such changes do
not materially and adversely impact Tenant’s (A) Permitted Use or (B) access to
the Premises or the Common Area amenities, or reduce the amount of parking
available to Tenant to below applicable Laws, without variance. For example, and
without limiting the generality of the immediately preceding sentence, Landlord
may from time to time substitute for any parking area other areas reasonably
accessible to the tenants of Phase One or Project, as applicable, which areas
may be elevated, surface or underground. Tenant, and its employees and
customers, and when duly authorized pursuant to the provisions of this Lease,
its subtenants, licensees and concessionaires, shall have the non- exclusive
right to use the Common Area (excluding roof(s)) as constituted from time to
time, such use to be in common with Landlord, other tenants in the Phase One
and/or Project, as applicable, and other persons permitted by Landlord to use
the same, and subject to rights of governmental authorities, easements, other
restrictions of record (the “Restrictions”); provided, that the same do not
materially increase Tenant’s obligations or decrease Tenant’s rights under this
Lease, and such reasonable rules and regulations governing use as Landlord may
from time to time prescribe. As used herein, the term “Restrictions” shall
include all matters if record that encumber the Project at any time, including,
without limitation, that certain Declaration of Covenants, Conditions,
Restrictions and Reservation of Easements for Westlake Park Place recorded in
the real property records of Ventura County, California, as Instrument No.
00109053-0, as amended (“CC&Rs”). Landlord represents and warrants to Tenant
that as of the date hereof, to Landlord’s actual knowledge, the Permitted Use is
not prohibited under any of

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
8

--------------------------------------------------------------------------------



the terms and provisions of the Restrictions, including the CC&Rs. For example,
and without limiting the generality of Landlord’s ability to establish rules and
regulations governing all aspects of the Common Area, Tenant agrees as follows:
(i)Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.
(ii)Landlord may temporarily close any part of the Common Area for such periods
of time as may be reasonably necessary to make repairs or alterations or to
prevent the public from obtaining prescriptive rights; provided, however,
Landlord shall use commercially reasonable and diligent efforts to not
completely block Tenant’s access to the Premises.
(iii)With regard to the roof(s) of the building(s) in the Building or Project,
as applicable, use of the roof(s) is reserved to Landlord, or with regard to any
tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord.
(d)Parking. Tenant may, but shall not have any obligation, to utilize up to four
(4) unreserved parking spaces in Phase One per 1,000 rentable square feet in the
Premises, for the parking of passenger automobiles, at no additional charge or
cost. Tenant shall comply with the parking rules and regulations which are
attached hereto as Exhibit K. Landlord may, from time to time, change such rules
and regulations for the safety, care, or cleanliness of Phase One and related
facilities, provided that such changes are commercially reasonable, are
applicable to all tenants of Phase One, will not materially or unreasonably
interfere with Tenant’s use of or access to the Premises (or any parking areas
or facilities), will not materially increase Tenant’s obligations, liabilities
or costs under this Lease, will not materially decrease Tenant’s rights under
this Lease, and are enforced by Landlord in a non- discriminatory manner. Tenant
shall be responsible for the compliance with such rules and regulations by each
Tenant Party.
8.Alterations; Repairs; Maintenance; Signs.
(a)Alterations. Tenant shall not make any alterations, additions or improvements
to the Premises (collectively, the “Alterations”) without the prior written
consent of Landlord, which consent shall not be unreasonable withheld,
conditioned or delayed, except for the installation of unattached, movable trade
fixtures which may be installed without drilling, cutting or otherwise defacing
the Premises. Tenant shall furnish complete plans and specifications to Landlord
for its approval at the time Tenant requests Landlord’s consent to any
Alterations if the desired Alterations: (i) may affect the Building’s Systems or
Building’s Structure; (ii) will require the filing of plans and specifications
with any governmental or quasi- governmental agency or authority; (iii) will
cost in excess of Five Thousand and 00/100 Dollars ($5,000.00); or (iv) will
require a building permit or similar governmental approval to undertake.
Subsequent to obtaining Landlord’s consent and prior to commencement of the
Alterations, Tenant shall deliver to Landlord any building permit required by
applicable Law and a copy of the executed construction contract(s). Tenant shall
reimburse Landlord within ten (10) days after the rendition of a bill for all of
Landlord’s reasonable out-of-pocket costs incurred in connection with any
Alterations, including all management, engineering, outside consulting, and
construction fees incurred by or on behalf of Landlord for the review and
approval of Tenant’s plans and specifications and for the monitoring of
construction of the Alterations. If Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
9

--------------------------------------------------------------------------------



sole cost and expense by a contractor approved in writing by Landlord. Tenant
shall require its contractor to maintain insurance in such amounts and in such
form as Landlord may require. Without Landlord’s prior written consent, Tenant
shall not use any portion of the Common Areas either within or without the
Building or Project, as applicable, in connection with the making of any
Alterations. If the Alterations which Tenant causes to be constructed result in
Landlord being required to make any alterations and/or improvements to other
portions of Phase One or Project, as applicable, in order to comply with any
applicable Laws, then Tenant shall reimburse Landlord upon demand for all costs
and expenses incurred by Landlord in making such alterations and/or
improvements. Any Alterations made by Tenant shall become the property of
Landlord upon installation and shall remain on and be surrendered with the
Premises upon the expiration or sooner termination of this Lease, unless
Landlord requires the removal of such Alterations, which required removal shall
be communicated to Tenant in writing at the time Landlord approves such
Alterations. If Landlord requires the removal of such Alterations, Tenant shall
at its sole cost and expense, forthwith and with all due diligence (but in any
event not later than ten (10) days after the expiration or earlier termination
of the Lease) remove all or any portion of any Alterations made by Tenant which
are designated by Landlord to be removed (including without limitation stairs,
bank vaults, and cabling, if applicable) and repair and restore the Premises in
a good and workmanlike manner to their original condition, reasonable wear and
tear excepted. All construction work done by Tenant within the Premises shall be
performed in a good and workmanlike manner with new materials of first-class
quality, lien-free and in compliance with all Laws, and in such manner as to
cause a minimum of interference with other construction in progress and with the
transaction of business in Phase One or Project, as applicable. Tenant agrees to
indemnify, defend and hold Landlord harmless against any loss, liability or
damage resulting from such work and Tenant shall, if requested by Landlord in
connection with Alterations in excess of Twenty Five Thousand Dollars ($25,000),
furnish a bond or other security reasonably satisfactory to Landlord against any
such loss, liability or damage. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease. Landlord’s consent to or
approval of any alterations, additions or improvements (or the plans therefor)
shall not constitute a representation or warranty by Landlord, nor Landlord’s
acceptance, that the same comply with sound architectural and/or engineering
practices or with all applicable Laws, and Tenant shall be solely responsible
for ensuring all such compliance. All voice, data, video, audio and other low
voltage control transport system cabling and/or cable bundles installed in the
Building by Tenant or its contractor shall be (A) plenum rated and/or have a
composition makeup suited for its environmental use in accordance with NFPA
70/National Electrical Code; (B) labeled every 3 meters with the Tenant’s name
and origination and destination points; (C) installed in accordance with all
EIA/TIA standards and the National Electric Code; (D) installed and routed in
accordance with a routing plan showing “as built” or “as installed”
configurations of cable pathways, outlet identification numbers, locations of
all wall, ceiling and floor penetrations, riser cable routing and conduit
routing (if applicable), and such other information as Landlord may request. The
routing plan shall be available to Landlord and its agents at the Building upon
request.
(b)Repairs; Maintenance.
(i)By Landlord. Landlord shall, subject to reimbursement as set forth in Exhibit
C, keep and maintain in good repair and working order and make repairs to and
perform maintenance upon: (1) structural elements of the Building; (2) standard
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Building generally; (3) Common Areas; (4) the roof of the Building;
(5) exterior windows of the Building; and (6) elevators serving the Building.
Landlord shall not be liable for any failure to make any such

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
10

--------------------------------------------------------------------------------



repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. If any of the foregoing maintenance
or repair is necessitated due to the acts or omissions of any Tenant Party,
Tenant shall pay the costs of such repairs or maintenance to Landlord within
thirty (30) days after receipt of an invoice, together with an administrative
charge in an amount equal to fifteen percent (15%) of the cost of the repairs.
Landlord shall not be liable to Tenant for any interruption of Tenant’s business
or inconvenience caused due to any work performed in the Premises or in the
Project pursuant to Landlord’s rights and obligations under the Lease; provided,
however, except in connection with emergency related work, Landlord shall
undertake commercially reasonable efforts to avoid interrupting Tenant’s
Permitted Use within the Premises, including, without limitation, performing
unreasonably loud or disruptive work (such as saw cutting, core drilling, or
other work causing unreasonably loud noise or vibrations affecting the Premises)
to be done outside of Normal Business Hours. To the extent allowed by law,
Tenant waives the right to make repairs at Landlord’s expense under Sections
1941 and 1942 of the California Civil Code, and the right to terminate the Lease
under Section 1932(1) of the California Civil Code, and any other laws, statutes
or ordinances now or hereafter in effect of like import.
(ii)By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in good condition
and repair, ordinary wear and tear excepted. Tenant’s repair obligations
include, without limitation, repairs to: (1) floor covering and/or raised
flooring; (2) interior partitions; (3) doors; (4) the interior side of demising
walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or for the benefit of Tenant and
located in the Premises or other portions of the Building or Project; (6)
supplemental air conditioning units, private showers and kitchens, including hot
water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant; (8)
Alterations performed by contractors retained by or on behalf of Tenant,
including related HVAC balancing; and (9) all of Tenant’s furnishings, trade
fixtures, equipment and inventory. All work shall be performed in accordance
with the rules and procedures described in Section 8(a). If Tenant fails to make
any repairs to the Premises for more than fifteen (15) days after notice from
Landlord (although notice shall not be required if there is an emergency or if
the area to be repaired is visible from the exterior of the Building), Landlord
may, in addition to any other remedy available to Landlord, make the repairs,
and Tenant shall pay the reasonable cost of the repairs to Landlord within
thirty (30) days after receipt of an invoice, together with an administrative
charge in an amount equal to fifteen percent (15%) of the cost of the repairs.
At the expiration of this Lease, Tenant shall surrender the Premises in good
condition, excepting reasonable wear and tear and losses required to be restored
by Landlord. All personal property of Tenant, including goods, wares,
merchandise, inventory, trade fixtures and other personal property of Tenant,
shall be stored at the sole risk of Tenant. Landlord or its agents shall not be
liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak from any part of the Project or from the pipes, appliances or plumbing
works therein or from the roof, street or subsurface or from any other places
resulting from dampness or any other cause whatsoever, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant. Tenant acknowledges the necessity of housekeeping,
ventilation, and moisture control (especially in kitchens, janitor’s closets,
bathrooms, and break rooms) for mold prevention. Tenant agrees to immediately
notify Landlord if it observes mold/mildew and/or moisture conditions (from any
source, including leaks), and allow Landlord to evaluate and make
recommendations and/or

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
11

--------------------------------------------------------------------------------



take appropriate corrective action. Tenant relieves Landlord from any liability
for any bodily injury or damages to property caused by or associated with
moisture or the growth of or occurrence of mold or mildew on the Premises. In
addition, execution of this Lease constitutes acknowledgement by Tenant that
control of moisture and mold prevention are integral to its Lease obligations.
Tenant shall adopt and implement the moisture and mold control guidelines set
forth on Exhibit J attached hereto.
(iii)Performance of Work. All work described in this Section 8 shall be
performed only by contractors and subcontractors approved in writing by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed
(provided, however, such approval may be granted or withheld in Landlord’s sole
discretion if the work affects the Building’s Structure or the Building’s
Systems, including, without limitation, the roof, as provided below). Tenant
shall cause all contractors and subcontractors to procure and maintain insurance
coverage against such risks, in such amounts, and with such companies as
Landlord may reasonably require, but in no event less than: (i) Commercial
General Liability insurance on an occurrence basis in amounts not less than
$2,000,000 ($1,000,000 of which may be in excess umbrella coverage) naming
Landlord, Landlord’s property management company and Invesco Advisers, Inc.
(“Invesco”) as additional insureds; (ii) workers’ compensation insurance in
amounts required by statute; and (iii) Business Automobile Liability insurance
on an occurrence basis in amounts not less than $1,000,000. Tenant shall provide
Landlord with insurance certificates for such contractors and subcontractors
prior to commencement of any work. Tenant shall provide Landlord with the
identities, mailing addresses and telephone numbers of all persons performing
work at the Premises (provided, however, if such persons are performing work
under contract by a general contractor hired by Tenant, then only the general
contractor’s identity and contact information shall be required) prior to
beginning such construction and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable Laws. All such work shall
be performed in accordance with all Laws and in a good and workmanlike manner so
as not to damage the Building (including the Premises, the Building’s Structure
and the Building’s Systems). All work affecting the Building’s Structure and the
Building’s Systems and roof of the Building shall, at Landlord’s discretion, be
performed by Landlord’s contractor or a contractor approved by Landlord in its
sole and absolute discretion and no such work will be permitted if it would void
or reduce the warranty on the roof.
(c)Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within thirty (30) days after Landlord
has delivered notice of the filing thereof to Tenant (or such earlier time
period as may be necessary to prevent the forfeiture of the Premises, Project or
any interest of Landlord therein or the imposition of a civil or criminal fine
with respect thereto), either: (1) pay the amount of the lien and cause the lien
to be released of record; or (2) diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim,
and any amounts so paid, including expenses and interest, shall be paid by
Tenant to Landlord within thirty (30) days after Landlord has invoiced Tenant
therefor. Landlord and Tenant acknowledge and agree that their relationship is
and shall be solely that of “landlord-tenant” (thereby excluding a relationship
of “owner-contractor,” “owner-agent” or other similar relationships).
Accordingly, all materialmen, contractors, artisans, mechanics, laborers and any
other persons now or hereafter contracting

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
12

--------------------------------------------------------------------------------



with Tenant, any contractor or subcontractor of Tenant or any other Tenant Party
for the furnishing of any labor, services, materials, supplies or equipment with
respect to any portion of the Premises, at any time from the date hereof until
the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same. Nothing herein shall be deemed a consent
by Landlord to any liens being placed upon the Premises, Project or Landlord’s
interest therein due to any work performed by or for Tenant or deemed to give
any contractor or subcontractor or materialman any right or interest in any
funds held by Landlord to reimburse Tenant for any portion of the cost of such
work. Tenant shall indemnify, defend and hold harmless Landlord, its property
manager, Invesco, any subsidiary or affiliate of the foregoing, and their
respective officers, directors, shareholders, partners, employees, managers,
contractors, attorneys and agents (collectively, the “Indemnitees”) from and
against all claims, demands, causes of action, suits, judgments, damages and
expenses (including attorneys’ fees) in any way arising from or relating to the
failure by any Tenant Party to pay for any work performed, materials furnished,
or obligations incurred by or at the request of a Tenant Party. The foregoing
indemnity shall survive termination or expiration of this Lease.
(d)Signs. Landlord shall, at Landlord’s cost, provide Tenant with its initial
Building standard signage at the entrance to Tenant’s Premises and in the
Building’s lobby directory. Tenant shall be responsible for all costs of
installing, maintaining, removing and restoration of said signage. Except as
expressly provided above, Tenant shall not place or permit to be placed any
signs upon: (i) the roof of the Building; or (ii) the Common Areas; or (iii) any
area visible from the exterior of the Premises without Landlord’s prior written
approval, which approval shall be granted or withheld by Landlord in its sole
discretion. Upon request of Landlord, Tenant shall immediately remove any sign,
advertising material or lettering which Tenant has placed or permitted to be
placed upon the exterior or interior surface of any door or window or at any
point inside the Premises, which in Landlord’s reasonable opinion, is of such a
nature as to not be in keeping with the standards of the Building, and if Tenant
fails to do so, Landlord may without liability remove the same at Tenant’s
expense. Tenant shall comply with such regulations as may from time to time be
promulgated by Landlord governing signs, advertising material or lettering of
all tenants in Phase One or Project, as applicable. Tenant, upon vacation of the
Premises, or the removal or alteration of its sign for any reason, shall be
responsible for the repair, painting or replacement of the Building fascia
surface or other portion of the Building where signs are attached. If Tenant
fails to do so, Landlord may have the sign removed and the cost of removal plus
fifteen percent (15%) as an administrative fee shall be payable by Tenant within
ten (10) days of invoice.
9.Use. Tenant shall occupy and use the Premises only for the Permitted Use (as
set forth in the Basic Lease Information) and shall comply with all Laws
relating to the use, condition, access to, and occupancy of the Premises and
will not commit waste, overload the Building’s Structure or the Building’s
Systems or subject the Premises to any use that would damage the Premises.
Tenant, at its sole cost and expense, shall obtain and keep in effect during the
term, all permits, licenses, and other authorizations necessary to permit Tenant
to use and occupy the Premises for the Permitted Use in accordance with
applicable Law. The population density within the Premises as a whole shall at
no time exceed one person for each 150 rentable square foot in the Premises.
Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant: (a) Tenant shall bear the risk of complying with Title III of the
Americans With Disabilities Act of 1990, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Acts”) within the Premises after the Commencement Date; and (b) Landlord shall
bear the risk of complying with the Disabilities Acts

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
13

--------------------------------------------------------------------------------



(i) within the Premises prior to and as of the Commencement Date and (ii) in the
Common Areas throughout the Term (subject to reimbursement to the extent
permitted pursuant to Exhibit C), other than compliance that is necessitated by
or as a result of any alterations or additions made by Tenant or any particular
use by Tenant other than the Permitted Use (which risk and responsibility shall
be borne by Tenant). Tenant shall not use any substantial portion of the
Premises for a “call center”, any other telemarketing use, or any credit
processing use. In addition, the Premises shall not be used for any purpose
which creates strong, unusual, or offensive odors, fumes, dust or vapors; which
emits noise or sounds that are objectionable due to intermittence, beat,
frequency, shrillness, or loudness; which is associated with indecent or
pornographic matters; or which involves political or moral issues (such as
abortion issues). Tenant shall conduct its business and control each other
Tenant Party so as not to create any nuisance or unreasonably interfere with
other tenants or Landlord in its management of the Building. Tenant shall not
knowingly conduct or permit to be conducted in the Premises any activity, or
place any equipment in or about the Premises or the Building, which will
invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building. If any
invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises, or any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and such increase shall be considered
Additional Rent payable with the next monthly installment of Base Rent due under
this Lease, and Landlord’s acceptance of such amounts shall not waive any of
Landlord’s other rights. In no event shall Tenant introduce or permit to be kept
on the Premises or brought into the Building any dangerous, noxious, radioactive
or explosive substance.
10.Assignment and Subletting.
(a)Transfers. Tenant shall not, without the prior written consent of Landlord:
(1) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law; (2) permit any other entity to become
Tenant hereunder by merger, consolidation, or other reorganization; (3) if
Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant; (4) sublet any portion of the Premises;
(5)grant any license, concession, or other right of occupancy of any portion of
the Premises; or (6)permit the use of the Premises by any parties other than
Tenant (any of the events listed in Section 10(a)(1) through Section 10(a)(6)
being a “Transfer”). Notwithstanding anything to the contrary contained in this
Lease, Tenant shall have the right, without the prior written consent of
Landlord, but with written notice to Landlord prior thereto, or as promptly as
reasonably practical thereafter, to assign this Lease or sublease all or any
portion of the Premises (i) to any Affiliate of Tenant, or (ii) in connection
with a sale or transfer of all or substantially all of the assets, stock or
ownership interests of Tenant, or (iii) to an entity which has a tangible net
worth, as evidenced by certified financials delivered to Landlord, equal or
greater to that of Tenant’s tangible net worth as of the date of this Lease (any
Transfer described in subclauses (i) through (iii) being referred to herein as a
“Permitted Transfer”) and a transferee in connection with a Permitted Transfer a
“Permitted Transferee”), provided that: (x) within five (5) business days after
the effective date of such assignment or sublease, Tenant shall give notice to
Landlord, which notice shall include the full name and address of the Permitted
Transferee, and shall provide Landlord with copies of all agreements executed
between Tenant and the Permitted Transferee with respect to the Premises, and
evidence that such Permitted Transferee has obtained the

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
14

--------------------------------------------------------------------------------



insurance required under this Lease; (y) within ten (10) business days after
Landlord's written request, Tenant shall provide such documents or information
which Landlord reasonably requests for the purpose of substantiating whether or
not the Transfer meets the Permitted Transfer criteria in subsections (i), (ii)
or (iii) above; and (z) such Permitted Transferee must use the Premises for the
Permitted Use set forth in this Lease and shall in no event use the Premises or
any part thereof in violation of applicable Laws or any then current exclusives
or prohibited uses binding on the Premises. Tenant shall pay Landlord's
reasonable costs and reasonable attorney’s fees in reviewing such assignment but
in no such event shall such costs and fees exceed Three Thousand Five Hundred
Dollars ($3,500).
(b)Consent Standards. To the extent that Landlord’s consent is required
hereunder, Landlord shall not unreasonably withhold, condition or delay its
consent to any assignment or subletting of the Premises, provided that Tenant is
not then in default under this Lease beyond any applicable notice and/or cure
period and the proposed transferee: (1) is creditworthy; (2) has a good
reputation in the business community; (3) will use the Premises for the
Permitted Use (thus, excluding without limitation, uses for credit processing
and telemarketing) and will not use the Premises in any manner that would
conflict with any exclusive use agreement or other similar agreement entered
into by Landlord with any other tenant of Phase One or Project, as applicable;
(4) will not use the Premises, Phase One or Project in a manner that would
materially increase the pedestrian or vehicular traffic to the Premises, Phase
One or Project; (5) is not a governmental entity, or subdivision or agency
thereof; (6) is not another occupant of Phase One or the Project; and (7) is not
a person or entity with whom Landlord is then, or has been within the four (4)
month period prior to the date Tenant sought Landlord’s consent, negotiating to
lease space in Phase One or the Project, or any Affiliate of any such person or
entity (all of the foregoing Section 10(b)(1) through Section 10(b)(7) being
deemed reasonable bases for withholding consent); otherwise, Landlord may
withhold its consent in its sole discretion.
(c)Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall pay to
Landlord a fee of $1,000 to defray Landlord’s expenses in reviewing such
request.
(d)Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not be deemed consent to any subsequent Transfers. If an Event of Default occurs
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent. Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
15

--------------------------------------------------------------------------------



from Landlord to do so following the occurrence of an Event of Default
hereunder. In all events, it is understood and agreed that all rents paid to
Tenant by an assignee or subtenant shall be received by Tenant in trust for
Landlord and shall be forwarded to Landlord without offset or reduction of any
kind. Tenant shall pay for the cost of any demising walls or other improvements
necessitated by a proposed subletting or assignment (provided that the foregoing
shall not waive any approval right that Landlord may have with respect to such
improvements pursuant to another provision of this Lease).
(e)Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, either terminate the sublease or
take over all of the right, title and interest of Tenant, as sublandlord, under
such sublease, and such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
Landlord shall not be: (1) liable for any previous act or omission of Tenant
under such sublease; (2) subject to any counterclaim, offset or defense that
such subtenant might have against Tenant; (3) bound by any previous modification
of such sublease or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment; (4)
bound by any security or advance rental deposit made by such subtenant which is
not delivered or paid over to Landlord and with respect to which such subtenant
shall look solely to Tenant for refund or reimbursement; or (5) obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment. Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a condition of its occupying or using the Premises or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Section 10(e). The provisions of this Section 10(e) shall be
self-operative, and no further instrument shall be required to give effect to
this provision.
(f)Cancellation. Landlord may, within thirty (30) days after submission of
Tenant’s written request for Landlord’s consent to an assignment or subletting,
cancel this Lease as to the portion of the Premises proposed to be sublet or
assigned as of the date the proposed Transfer is to be effective; provided,
however, if Landlord elects to exercise its right to recapture set forth in this
Subsection 10(f), then Tenant shall have the right to rescind its request for
consent to the Transfer by delivering written notice of such rescission to
Landlord within three (3) business days after delivery of Landlord’s notice to
recapture so long as Tenant reimburses Landlord for all of its reasonable costs
and expenses incurred in connection with reviewing and exercising such recapture
right, including, without limitation, reasonable attorneys’ and brokers’ fees.
If Landlord cancels this Lease as to any portion of the Premises, then this
Lease shall cease for such portion of the Premises, Tenant shall pay to Landlord
all Rent accrued through the cancellation date relating to the portion of the
Premises covered by the proposed Transfer, and Rent shall be reduced
proportionately based on the remaining square footage in the Premises.
Thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person) without liability to Tenant.
(g)Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of all compensation received
by Tenant

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
16

--------------------------------------------------------------------------------



for a Transfer over the Rent allocable to the portion of the Premises covered
thereby, after deducting Tenant’s reasonable and documented costs incurred in
connection with such Transfer.
(h)Waiver. Tenant hereby waives any suretyship defenses it may now or hereafter
have to an action brought by Landlord including those contained in Sections 2787
through 2856, inclusive, 2899 and 3433 of the California Civil Code, as now or
hereafter amended, or similar laws of like import.
11.Insurance; Waivers; Subrogation; Indemnity.
(a)Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(i)Commercial General Liability Insurance in amounts of no less than$3,000,000
per occurrence for bodily injury and property damage, $3,000,000 each person or
organization for personal and advertising injury, $3,000,000 general aggregate,
and $3,000,000 products and completed operations aggregate covering: (A)
premises/operations liability, (B) products/completed operations liability, (C)
personal and advertising injury liability, (D) independent contractors
liability, and (E) broad form contractual liability. Such policy shall: (1) be
primary and non-contributory to any insurance or self-insurance maintained by
Tenant, Landlord, Landlord’s property management company and Invesco with
respect to the use and occupancy of the Premises including all operations
conducted thereon; (2) include severability of interests or cross liability
provisions; (3) be endorsed to add Landlord, Landlord’s property management
company, and Invesco as additional insureds using Insurance Services Office
(“ISO”) form CG 20 26 07 04 and, where applicable, 20 37 07 04 or substitute
equivalent forms approved in writing by Landlord; (4) include terrorism coverage
up to the full per occurrence and aggregate limits available under the policy;
and (5) insure other activities that the Landlord deems necessary, such as
insurance for liquor liability. Limits can be satisfied through the maintenance
of a combination of primary and umbrella policies. Tenant may maintain such
insurance on a multi-location basis provided that the aggregate limits or
sublimits on each policy are dedicated to the Premises and thereby not subject
to dilution by claims occurring at other locations.
(ii)Automobile Liability Insurance (if applicable) covering the ownership,
maintenance, and operations of any automobile or automotive equipment, whether
such auto is owned, hired, and non-owned. Tenant shall maintain insurance with a
combined single limit for bodily injury and property damage of not less than the
equivalent of $1,000,000 per accident. Limits can be satisfied through the
maintenance of a combination of primary and umbrella policies. Such insurance
shall cover Tenant against claims for bodily injury, including death resulting
therefrom, and damage to the property of others caused by accident regardless of
whether such operations are performed by Tenant, Tenant’s agents, or by any one
directly or indirectly employed by any of them. Tenant’s automobile liability
insurance shall be endorsed to add Landlord, Landlord’s property management
company, and Invesco as additional insureds
(iii)Commercial Property Insurance covering at full replacement cost value the
following property in the Premises: (A) inventory; (B) FF&E (unattached
furniture, fixtures, and equipment); (C) alterations, improvements and
betterments made by the Tenant including but not necessarily limited to all
permanently attached fixtures and equipment; and (D) any other property in which
the Tenant retains the risk of loss including electronic data processing
equipment, employee personal property or other property owned or leased by
Tenant. Such property insurance shall include: (1) coverage against such perils
as are

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
17

--------------------------------------------------------------------------------



commonly included in the special causes of loss form, with no exclusions for
wind and hail, vandalism and malicious mischief, and endorsed to add the perils
of earthquake, flood, and terrorism; (2) business income coverage providing for
the full recovery of loss of rents and continuing expenses on an actual loss
sustained basis for a period of not less than 12 months; (3) an “agreed amount”
endorsement waiving any coinsurance requirements; and (4) a loss payable
endorsement providing that Tenant, Landlord, and Landlord’s Mortgagee (as
hereinafter defined) shall be a loss payee on the policy with regard to the loss
of rents coverage. “Full replacement value,” as used herein, means the cost of
repairing, replacing, or reinstating, including demolishing, any item of
property, with materials of like kind and quality in compliance with, (and
without, an exclusion pertaining to application of), any law or building
ordinance regulating repair or construction at the time of loss and without
deduction for physical, accounting, or any other depreciation, in an amount
sufficient to meet the requirements of any applicable co-insurance clause and to
prevent Tenant from being a co-insurer.
(iv)Workers Compensation Insurance covering statutory benefits in the state
where the Premises is located. This policy shall include “other states”
insurance, so as to include all states not named on the declarations page of the
insurance policy, except for the monopolistic states. Tenant is required to
carry this insurance regardless of eligibility for waiver or exemption of
coverage under any applicable state statute. Such insurance shall include an
employers liability coverage part with limits that shall be not less than
$1,000,000 each accident for bodily injury by accident and $1,000,000 each
employee and policy limit for bodily injury by disease.
(v)Such other insurance or any changes or endorsements to the insurance required
herein, including increased limits of coverage, as Landlord, or any mortgagee or
lessor of Landlord, may reasonably require from time to time.
Tenant’s commercial general liability insurance, automobile liability insurance
and, all other insurance policies, where such policies permit coverage for
Landlord as an additional insured, shall provide primary coverage to Landlord
and shall not require contribution by any insurance maintained by Landlord, when
any policy issued to Landlord provides duplicate or similar coverage, and in
such circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant
shall furnish to Landlord certificates of such insurance, and where applicable
with the additional insured endorsements in forms CG 20 26 07 04 and 20 37 07 04
(or other equivalent forms approved in writing by Landlord), and such other
evidence satisfactory to Landlord of the maintenance of all insurance coverages
required hereunder at least ten (10) days prior to the earlier of the
Commencement Date or the date Tenant enters or occupies the Premises, and at
least fifteen (15) days prior to each renewal of said insurance, and Tenant
shall obtain a written obligation on the part of each insurance company to
notify Landlord at least thirty (30) days before cancellation, non-renewal or a
material change of any such insurance policies. All such insurance policies
shall be in form, and issued by companies licensed to do business in the state
where the Premises is located, rated by AM Best as having a financial strength
rating of “A-” or better and a financial size category of “IX” or greater, or
otherwise reasonably satisfactory to Landlord. If Tenant fails to comply with
the foregoing insurance requirements or to deliver to Landlord the certificates
or evidence of coverage required herein, Landlord, in addition to any other
remedy available pursuant to this Lease or otherwise, may, but shall not be
obligated to, obtain such insurance and Tenant shall pay to Landlord on demand
the premium costs thereof, plus an administrative fee of fifteen percent (15%)
of such cost. It is expressly understood and agreed that the foregoing minimum
limits of liability and coverages required of Tenant’s insurance shall not
reduce or limit the obligation of the Tenant to indemnify the

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
18

--------------------------------------------------------------------------------



Landlord as provided in this Lease. All policies required herein shall use
occurrence based forms. Any and all of the premiums, deductibles and
self-insured retentions associated with the policies providing the insurance
coverage required herein shall be assumed by, for the account of, and at the
sole risk of Tenant. Deductibles or self-insured retentions may not exceed
$10,000 without the prior written approval of Landlord.
(b)Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant, it being agreed that Landlord shall have no obligation to provide
insurance for such property), less a commercially-reasonable deductible if
Landlord so chooses; and (2) commercial general liability insurance in an amount
of not less than $3,000,000 per occurrence for bodily injury and property
damage, $3,000,000 each person or organization for personal and advertising
injury, $3,000,000 general aggregate, and $3,000,000 products and completed
operations aggregate. Limits can be satisfied through the maintenance of a
combination of primary and umbrella policies. Landlord may, but is not obligated
to, maintain such other insurance and additional coverages as it may deem
necessary. Tenant shall pay its Proportionate Share of the cost of all insurance
carried by Landlord with respect to the Project as set forth on Exhibit C. The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.
(c)Waiver of Subrogation. Notwithstanding anything to the contrary herein, to
the extent permitted by law and without affecting the coverage provided by
insurance required to be maintained hereunder, Landlord and Tenant shall each
agree to waive any right to recover against the other party (and the other
party’s agents, officers, directors and employees) on account of any and all
claims it may have against the other party (and the other party’s agents,
officers, directors and employees) with respect to the insurance actually
maintained, or required to be maintained hereunder, under subparagraphs 11(a)(i)
through (vi), inclusive, and to the extent proceeds are realized from such
insurance coverage that are applied to such claims. Each policy described in
this Lease shall contain a waiver of subrogation endorsement that provides that
the waiver of any right to recovery shall not invalidate the policy in any way.
(d)Indemnity.
(1)Subject to Section 11(c), Tenant shall indemnify, defend and hold harmless
Landlord and the Indemnitees from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages, and expenses (including attorneys’
fees) and all losses and damages arising from: (1) any injury to or death of any
person or the damage to or theft, destruction, loss, or loss of use of any
property or inconvenience (a “Loss”) arising from any occurrence in the
Premises, the use of the Common Areas by any Tenant Party, or the installation,
operation, maintenance, repair or removal of any of Tenant’s Off-Premises
Equipment; or (2) Tenant’s failure to perform its obligations under this Lease,
IN EACH CASE EVEN THOUGH CAUSED OR ALLEGED TO BE CAUSED BY THE NEGLIGENCE OR
FAULT OF LANDLORD OR ITS AGENTS (OTHER THAN A LOSS ARISING FROM THE SOLE
NEGLIGENCE OF LANDLORD OR ITS AGENTS), AND EVEN THOUGH ANY SUCH CLAIM, CAUSE OF
ACTION, OR SUIT IS BASED UPON OR ALLEGED TO BE BASED UPON THE STRICT LIABILITY
OF LANDLORD OR ITS AGENTS. THIS INDEMNITY IS INTENDED TO INDEMNIFY LANDLORD AND
ITS AGENTS AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE OR FAULT AS PROVIDED
ABOVE WHEN LANDLORD OR ITS AGENTS

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
19

--------------------------------------------------------------------------------



ARE JOINTLY, COMPARATIVELY, CONTRIBUTIVELY, OR CONCURRENTLY NEGLIGENT WITH
TENANT.
(1)Subject to Section 11(c), Landlord shall indemnify, defend and hold harmless
Tenant and any Tenant Party from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages, and expenses (including reasonable
attorneys’ fees arising from (i) the negligence or intentional misconduct of
Landlord or any Landlord Indemnitee or (ii) Landlord’s failure to perform its
obligations under this Lease.
The indemnities set forth in this Section 11(d) shall survive termination or
expiration of this Lease and shall not terminate or be waived, diminished or
affected in any manner by any abatement or apportionment of Rent under any
provision of this Lease. If any proceeding is filed for which indemnity is
required hereunder, the indemnifying party agrees, upon request therefor, to
defend the indemnified party in such proceeding at its sole cost utilizing
counsel satisfactory to the indemnified party in its reasonable discretion.
12.Subordination; Attornment; Notice to Landlord’s Mortgagee.
(a)Subordination. This Lease shall be subject and subordinate to any deed of
trust, mortgage, or other security instrument (each, as renewed, modified,
and/or extended from time to time, a “Mortgage”), or any ground lease, master
lease, or primary lease (each, as renewed, modified, and/or extended from time
to time, a “Primary Lease”), that now or hereafter covers all or any part of the
Premises (the mortgagee under any such Mortgage, beneficiary under any such deed
of trust, or the lessor under any such Primary Lease is referred to herein as a
“Landlord’s Mortgagee”). Any Landlord’s Mortgagee may elect at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten (10) days after written request therefor such
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease (including a subordination,
non-disturbance and attornment agreement) or, if the Landlord’s Mortgagee so
elects, the subordination of such Landlord’s Mortgagee’s Mortgage or Primary
Lease to this Lease.
(b)Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.
(c)Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.



OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
20

--------------------------------------------------------------------------------



(d)Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than one (1) month in advance to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) bound by any termination, amendment or modification
of this Lease made without Landlord’s Mortgagee’s consent and written approval,
except for those terminations, amendments and modifications permitted to be made
by Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Building. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.
13.Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit E. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities, provided that such changes are applicable
to all tenants of the Building, will not unreasonably interfere with Tenant’s
use of the Premises, will not materially increase Tenant’s duties or obligations
or materially decrease Tenant’s rights hereunder, and must be enforced by
Landlord in a non-discriminatory manner. Tenant shall be responsible for the
compliance with such rules and regulations by each Tenant Party.
14.Condemnation.
(a)Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.
(b)Partial Taking - Tenant’s Rights. If any part of the Building becomes subject
to a Taking and such Taking will prevent Tenant from conducting its business in
the Premises in a manner reasonably comparable to that conducted immediately
before such Taking for a period of more than one hundred eighty (180) days, then
Tenant may terminate this Lease as of the date of such Taking by giving written
notice to Landlord within thirty (30) days after the Taking, and Rent shall be
apportioned as of the date of such Taking. If Tenant does not terminate this
Lease, then Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.
(c)Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
21

--------------------------------------------------------------------------------



Lease by delivering written notice thereof to Tenant within thirty (30) days
after such Taking, and Rent shall be apportioned as of the date of such Taking.
If Landlord does not so terminate this Lease, then this Lease will continue, but
if any portion of the Premises has been taken, Rent shall abate as provided in
the last sentence of Section 14(b).
(d)Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.
(e)Repair. If the Lease is not terminated, Landlord shall proceed with
reasonable diligence to restore the remaining part of the Premises and the
Building substantially to their former condition to the extent feasible to
constitute a complete and tenantable Premises and Building; provided, however,
that Landlord shall only be required to reconstruct building standard leasehold
improvements existing in the Premises as of the date of the Taking, and Tenant
shall be required to pay the cost for restoring any other leasehold
improvements. In no event shall Landlord be required to spend more than the
condemnation proceeds received by Landlord for such repair.
(f)Waiver. The rights contained in this Section 14 shall be Tenant’s sole and
exclusive remedy in the event of a taking or condemnation. Landlord and Tenant
each waives the provisions of Section 1265.130 and 1265.150 of the California
Code of Civil Procedure and the provisions of any successor or other law of like
import.
15.Fire or Other Casualty.
(a)Repair Estimate. If the Premises or the Building are damaged by fire or other
casualty (a “Casualty”), Landlord shall use good faith efforts to deliver to
Tenant within sixty (60) days after such Casualty a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.
(b)Tenant’s Rights. If a material portion of the Premises is damaged by Casualty
such that Tenant is prevented from conducting its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Casualty
and Landlord estimates that the damage caused thereby cannot be repaired within
one hundred eighty (180) days after the commencement of repairs (the “Repair
Period”), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant.
(c)Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period; (2) the damage to the Premises
exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; (3) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Building would be uneconomical; or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
22

--------------------------------------------------------------------------------



(d)Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, other than building standard
leasehold improvements Landlord shall not be required to repair or replace any
Alterations or betterments within the Premises (which shall be promptly and with
due diligence repaired and restored by Tenant at Tenant’s sole cost and expense)
or any furniture, equipment, trade fixtures or personal property of Tenant or
others in the Premises or the Building, and Landlord’s obligation to repair or
restore the Premises shall be limited to the extent of the insurance proceeds
actually received by Landlord for the Casualty in question. If this Lease is
terminated under the provisions of this Section 15, Landlord shall be entitled
to the full proceeds of the insurance policies providing coverage for all
Alterations, improvements and betterments in the Premises (and, if Tenant has
failed to maintain insurance on such items as required by this Lease, then
Tenant shall pay Landlord an amount equal to the proceeds Landlord would have
received had Tenant maintained insurance on such items as required by this
Lease).
(e)Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.
(f)Waiver. The rights contained in this Section 15 shall be Tenant’s sole and
exclusive remedy in the event of a Casualty. Tenant hereby waives the provisions
of Sections 1932(2) and 1933(4) of the California Civil Code and the provisions
of any successor or other law of like import.
16.Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder.
17.Events of Default. Each of the following occurrences shall be an “Event of
Default”:
(a)Payment Default. Tenant’s failure to pay Rent within five (5) calendar days
after the same is due and Tenant’s receipt of written notice of such past due
amount; provided, however, that Landlord shall not be required to deliver more
than two (2) such notices in any calendar year in connection with Tenant’s
failure to pay monthly Rent;



OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
23

--------------------------------------------------------------------------------



(b)Abandonment. Tenant abandons the Premises or any substantial portion thereof,
abandonment being defined pursuant to applicable law.
(c)Estoppel/Financial Statement / Commencement Date Letter. Tenant fails to
provide: (i) any estoppel certificate after Landlord’s written request therefor
pursuant to Section 26(e); (ii) any financial statement after Landlord’s written
request therefor pursuant to Section 26(q); or (iii) the Confirmation of
Commencement Date in the form of Exhibit F as required by Section 3, and such
failure shall continue for five (5) calendar days after Landlord’s second (2nd)
written notice thereof to Tenant;
(d)Insurance. Tenant fails to procure, maintain and deliver to Landlord evidence
of the insurance policies and coverages as required under Section 11(a);
(e)Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(c);
(f)Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more (or such longer
period as is reasonably necessary to complete such cure provided that within
such 30-day period Tenant has commenced and diligently cures same within sixty
(60) days of Landlord’s notice) after Landlord has delivered to Tenant written
notice thereof, which notice shall be in lieu of, and not in addition to, any
notice required under Section 1161 et seq. of the California Code of Civil
Procedure; and
(g)Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) calendar days after the filing thereof.
18.Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:
(a)Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall immediately surrender the Premises to
Landlord. In the event that Landlord shall elect to so terminate this Lease,
then Landlord may recover from Tenant:
(i)The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus
(ii)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss Tenant proves reasonably could have been avoided; plus

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
24

--------------------------------------------------------------------------------



(iii)The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves reasonably could be avoided; plus
(iv)Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including all amounts due under Section 19(a); plus
(v)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable California law.
As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the Default Rate. As used in subparagraph (iii)
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).
Forbearance by Landlord to enforce one or more of the remedies herein provided
upon an Event of Default shall not be deemed or construed to constitute a waiver
of such default. Tenant hereby waives for Tenant and for all those claiming
under Tenant all rights now or hereafter existing to redeem by order or judgment
of any court or by any legal process or writ, Tenant’s right of occupancy of the
Premises after any termination of this Lease.
(b)Intentionally Deleted.
(c)Continue Lease in Effect. In addition to all other rights and remedies
provided Landlord in this Lease and by Law, Landlord shall have the remedy
described in California Civil Code Section 1951.4 (Landlord may continue the
Lease in effect after Tenant’s breach and abandonment and recover Rents as they
become due if Tenant has the right to sublet or assign the Lease, subject to
reasonable limitations);
(d)Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;
and/or
(e)Intentionally Deleted.
(f)Attorneys’ Fees. If either Landlord or Tenant brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action, or appeal thereon, shall be entitled to its reasonable attorneys’ fees
and court costs to be paid by the losing party as fixed by the court in the same
or separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
and court costs reasonably incurred. Landlord shall be entitled to reasonable
attorneys’ fees and all other costs and expenses incurred in the preparation and
service of notices of default and consultations in connection therewith, whether
or not a legal action is subsequently commenced in connection with such default.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
25

--------------------------------------------------------------------------------



19.Payment by Tenant; Non-Waiver; Cumulative Remedies.
(a)Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in: (1) obtaining possession of the Premises; (2) removing
and storing Tenant’s or any other occupant’s property; (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant; (4) performing Tenant’s obligations which Tenant
failed to perform; and (5) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the Event of Default. To the full extent
permitted by Law, Landlord and Tenant agree the federal and state courts of the
state in which the Premises are located shall have exclusive jurisdiction over
any matter relating to or arising from this Lease and the parties’ rights and
obligations under this Lease.
(b)No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.
(c)Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.
(d)No Designation. To the extent allowed by Law, if Tenant is in arrears in
payment of Rent, Tenant waives its right, if any, to designate the items to
which any payments made by Tenant are to be credited, and Landlord may apply any
payments made by Tenant to such items as Landlord sees fit, irrespective of any
designation or request by Tenant as to the items to which any such payments
shall be credited.
(e)No Counterclaims. To the extent allowed by Law, Tenant shall not interpose
any counterclaim (other than a compulsory counterclaim) in any summary
proceeding commenced by Landlord to recover possession of the Premises and shall
not seek to consolidate such proceeding with any action which may have been or
will be brought by Tenant or any other person or entity.
20.Landlord’s Lien. In addition to any statutory landlord’s lien now in effect
or hereafter enacted, Tenant grants to Landlord, to secure performance of
Tenant’s obligations hereunder, a security interest in Tenant’s owned furniture
and non-confidential, non-proprietary owned equipment situated in or upon the
Premises or the Project, and all proceeds thereof (except merchandise sold in
the ordinary course of business) (collectively, the “Collateral”). Such
personalty thus encumbered expressly excludes intellectual property,
confidential or proprietary property, inventory, contract rights, accounts
receivable and the proceeds thereof. Upon the occurrence of an Event of Default,
Landlord may, in addition to all other remedies, without notice or demand except
as provided below, exercise the rights afforded to a secured party under the
Uniform Commercial Code of the state in which the Premises are located (the

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
26

--------------------------------------------------------------------------------



“UCC”). To the extent the UCC requires Landlord to give to Tenant notice of any
act or event and such notice cannot be validly waived before a default occurs,
then five (5) days’ prior written notice thereof shall be reasonable notice of
the act or event. In order to perfect such security interest, Landlord may file
any financing statement or other instrument necessary at Tenant’s expense at the
state and county Uniform Commercial Code filing offices. Within ten (10) days
following written request therefor, Tenant shall execute financing statements to
be filed of record to perfect Landlord’s security interest in the Collateral.
The landlord’s lien shall survive the expiration or earlier termination of the
Lease, until all obligations of Tenant have been fully performed.
Notwithstanding the foregoing, however, Landlord shall, at no cost to Landlord,
when requested to do so by Tenant in writing, execute appropriate documents
reasonably acceptable to Landlord to subordinate Landlord’s statutory,
contractual, common law and other lien rights in and to the Collateral to the
lien rights of any lenders of Tenant or any third-party lien rights over the
Collateral that predate the date of this Lease. Tenant shall promptly reimburse
Landlord on demand for all of Landlord’s costs and expenses, including, without
limitation, attorneys’ fees and costs, incurred in connection with its review,
negotiation and execution of any such documentation.
21.Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term by Tenant or
a Tenant Party, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage, as to which Section 14 and Section 15 shall control) excepted,
and shall deliver to Landlord all keys to the Premises. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord or any wiring or cabling
unless Landlord requires such removal). Additionally, at Landlord’s option,
Tenant shall (not later than ten (10) days after the expiration or earlier
termination of the Lease) remove such alterations, additions (including stairs
and bank vaults), improvements, trade fixtures, personal property, equipment,
wiring, conduits, cabling and furniture (including Tenant’s Off-Premises
Equipment) as Landlord may request; provided, however, Tenant shall only be
required to remove Alterations to the extent Landlord has required in writing
delivered to Tenant concurrently with Landlord’s approval of such Alterations.
Tenant shall repair all damage caused by such removal. All items not so removed
shall, at Landlord’s option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
at Tenant’s cost without notice to Tenant and without any obligation to account
for such items; any such disposition shall not be considered a strict
foreclosure or other exercise of Landlord’s rights in respect of the security
interest granted under Section 20. Notwithstanding anything to the contrary, in
no event shall Tenant be obligated to remove or restore any of the improvements
existing in the Premises as of the Commencement Date (including the Work, as
defined in Exhibit D attached hereto). The provisions of this Section 21 shall
survive the expiration or earlier termination of the Lease.



OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
27

--------------------------------------------------------------------------------



22.Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to one
hundred fifty percent (150%) of the Base Rent payable during the last month of
the Term; and (b) Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease. The provisions of this Section 22 shall
not be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at Law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom. Notwithstanding the foregoing, if
Tenant holds over with Landlord’s express written consent, then Tenant shall be
a month-to-month tenant and Tenant shall pay, in addition to the other Rent,
Base Rent equal to one hundred twenty five percent (125%) of the Base Rent
payable during the last month of the Term.
23.Certain Rights Reserved by Landlord. Landlord shall have the following
rights:
(a)Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about Phase One or Project, as applicable, or any part
thereof; to enter upon the Premises (after giving Tenant reasonable notice
thereof, which may be oral notice, except in cases of real or apparent
emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building; provided, however Landlord shall use commercially reasonable efforts
to not materially and adversely interfere with Tenant’s use and enjoyment of the
Premises or Common Areas. If in exercising its rights under this Section 23(a)
(i) access to the Premises is prohibited or blocked or the Premises is not
tenantable for the Permitted Use, (ii) Tenant ceases its business operations
within the Premises as a result thereof, and (iii) such interference continues
for three (3) days after written notice thereof from Tenant to Landlord, then
Tenant shall have the right to abate Rent until access is restored or the
Premises becomes tenantable, as applicable.
(b)Access Control. To take such reasonable access control measures as Landlord
deems advisable (provided, however, that any such access control measures are
for Landlord’s own protection, and Tenant acknowledges that Landlord is not a
guarantor of the security or safety of any Tenant Party and that all such
security matters are the responsibility of Tenant); including evacuating the
Building for cause, suspected cause, or for drill purposes; temporarily denying
access to the Building; and closing the Building after Normal Business Hours and
on Sundays and Holidays, subject, however, to Tenant’s right to enter when the
Building is closed after Normal Business Hours under such reasonable regulations
as Landlord may prescribe from time to time;



OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
28

--------------------------------------------------------------------------------



(c)Repairs and Maintenance. After not less than forty-eight (48) hours prior
written notice to Tenant (except in the event of emergency in which case no
notice is required), to enter the Premises at all reasonable hours to perform
Landlord’s repair and maintenance obligations and rights under this Lease.
Landlord shall make commercially reasonable efforts to avoid interrupting
Tenant’s business operations by performing non- emergency work outside of Normal
Business Hours. If in exercising its rights under this Section 23(c) (i) access
to the Premises is prohibited or blocked or the Premises is not tenantable for
the Permitted Use, (ii) Tenant ceases its business operations within the
Premises as a result thereof, and (iii) such interference continues for three
(3) days after written notice thereof from Tenant to Landlord, then Tenant shall
have the right to abate Rent until access is restored or the Premises becomes
tenantable, as applicable.
(d)Prospective Purchasers and Lenders. After not less than forty-eight (48)
hours prior written notice to Tenant, to enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; provided,
Tenant shall have the right to have a Tenant representative accompany Landlord
during such showing; and
(e)Prospective Tenants. After not less than forty-eight (48) hours prior written
notice to Tenant, at any time during the last six (6) months of the Term (or
earlier if Tenant has notified Landlord in writing that it does not desire to
renew the Term), to enter the Premises at all reasonable hours to show the
Premises to prospective tenants; provided, Tenant shall have the right to have a
Tenant representative accompany Landlord during such showing.
(f)Premises Access. Landlord shall retain a key for all of the office doors for
the Premises, excluding Tenant’s vaults, safes, cabinets, desks, files or any
rooms within the Premises designated by Tenant as “confidential” or “secure”.
Landlord shall have the right to use any and all means to open the doors to the
Premises in an emergency in order to obtain entry thereto without liability to
Tenant therefor. Any entry to the Premises by Landlord by any of the foregoing
means, or otherwise, shall not be construed or deemed to be a forcible or
unlawful entry into or a detainer of the Premises, or an eviction, partial
eviction or constructive eviction of Tenant from the Premises or any portion
thereof, and shall not relieve Tenant of its obligations hereunder.
24.Intentionally Omitted.
25.Hazardous Materials.
(a)During the term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(i) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws, will immediately pay or cause to be
paid all costs and expenses incurred by reason of such compliance.
(b)Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(i) hereof) on the Premises, or
the Project, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Project except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and in compliance with all applicable Environmental Laws.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
29

--------------------------------------------------------------------------------



(c)At any time and from time to time during the term of this Lease, Landlord may
perform, at Tenant’s sole cost and expense, an environmental site assessment
report concerning the Premises, prepared by an environmental consulting firm
chosen by Landlord, indicating the presence or absence of Hazardous Materials
caused or permitted by Tenant and the potential cost of any compliance, removal
or remedial action in connection with any such Hazardous Materials on the
Premises. Tenant shall grant and hereby grants to Landlord and its agents access
to the Premises and specifically grants Landlord an irrevocable non-exclusive
license to undertake such an assessment; and the cost of such assessment shall
be immediately due and payable within thirty (30) days of receipt of an invoice
therefor.
(d)Tenant will immediately advise Landlord in writing of any of the
following:(1) any pending or threatened Environmental Claim (as defined in
Section 25(i) below) against Tenant relating to the Premises or the Project; (2)
any condition or occurrence on the Premises or the Project that (a) results in
noncompliance by Tenant with any applicable Environmental Law, or (b) could
reasonably be anticipated to form the basis of an Environmental Claim against
Tenant or Landlord or the Premises; (3) any condition or occurrence on the
Premises or any property adjoining the Premises that could reasonably be
anticipated to cause the Premises to be subject to any restrictions on the
ownership, occupancy, use or transferability of the Premises under any
Environmental Law; and (4) the actual or anticipated taking of any removal or
remedial action by Tenant in response to the actual or alleged presence of any
Hazardous Material on the Premises or the Project. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Tenant’s response thereto. In
addition, Tenant will provide Landlord with copies of all communications
regarding the Premises with any governmental agency relating to Environmental
Laws, all such communications with any person relating to Environmental Claims,
and such detailed reports of any such Environmental Claim as may reasonably be
requested by Landlord.
(e)[Intentionally Omitted]
(f)Tenant agrees to indemnify, defend and hold harmless the Indemnitees from and
against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Indemnitees directly or indirectly based on, or arising or resulting from (a)
the actual or alleged presence of Hazardous Materials on the Project which is
caused or permitted by Tenant or a Tenant Party and (b) any Environmental Claim
relating in any way to Tenant’s operation or use of the Premises (the “Hazardous
Materials Indemnified Matters”). The provisions of this Section 25 shall survive
the expiration or sooner termination of this Lease.
(g)To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.
(h)All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
30

--------------------------------------------------------------------------------



(i)“Hazardous Materials” means: (i) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and radon gas; (ii) any substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any other substance exposure which is regulated by any governmental authority;
(b) ”Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; (c) “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Environmental Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.
(j)Landlord agrees to indemnify, defend and hold harmless Tenant and any Tenant
Party from and against all obligations (including removal and remedial actions),
losses, claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against Tenant or
any Tenant Party directly or indirectly based on, or arising or resulting from
the actual or alleged presence of Hazardous Materials on the Project which was
not caused, permitted, exacerbated or contributed in any way by Tenant or a
Tenant Party. The provisions of this Section 25 shall survive the expiration or
sooner termination of this Lease.
26.Miscellaneous.
(a)Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.
(b)Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of Phase One or Project shall be limited to Tenant’s actual
direct, but not consequential (or other speculative), damages

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
31

--------------------------------------------------------------------------------



therefor and shall be recoverable only from the interest of Landlord in the
Building, and Landlord (and its partners, shareholders or members) shall not be
personally liable for any deficiency. Additionally, to the extent allowed by
Law, Tenant hereby waives any statutory lien it may have against Landlord or its
assets, including without limitation, the Building.
(c)Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance) and Tenant’s obligations pursuant to Exhibit D attached hereto,
whenever a period of time is herein prescribed for action to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, acts of
terrorism, governmental laws, regulations, or Restrictions, or any other causes
of any kind whatsoever which are beyond the control of such party (any such
event being referred to herein as a “Force Majeure Event”).
(d)Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than as set
forth in the Basic Lease Information. Tenant shall indemnify, defend and hold
Landlord harmless from and against all costs, expenses, attorneys’ fees, liens
and other liability for commissions or other compensation claimed by any broker
or agent claiming the same by, through, or under Tenant. The foregoing indemnity
shall survive the expiration or earlier termination of the Lease. Landlord shall
be solely responsible for payment of any broker fees or commissions due to the
brokers set forth in the Basic Lease Information pursuant to the terms and
conditions of a separate agreement.
(e)Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten (10) business days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request. Unless otherwise required by Landlord’s Mortgagee or a
prospective purchaser or mortgagee of the Building, the initial form of estoppel
certificate to be signed by Tenant is attached hereto as Exhibit G.
(f)Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.
(g)Severability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.
(h)Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
32

--------------------------------------------------------------------------------



deemed to have been waived by Landlord unless such waiver is in writing signed
by Landlord, and no custom or practice which may evolve between the parties in
the administration of the terms hereof shall waive or diminish the right of
Landlord to insist upon the performance by Tenant in strict accordance with the
terms hereof. The terms and conditions contained in this Lease shall inure to
the benefit of and be binding upon the parties hereto, and upon their respective
successors in interest and legal representatives, except as otherwise herein
expressly provided. This Lease is for the sole benefit of Landlord and Tenant,
and, other than Landlord’s Mortgagee, no third party shall be deemed a third
party beneficiary hereof.
(i)Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.
(j)No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.
(k)No Offer. The submission of this Lease to Tenant shall not be construed as an
offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.
(l)Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.
(m)Waiver of Jury Trial. LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THE PREMISES
(INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS LEASE OR ANY
CLAIMS OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR LANDLORD
TO ENTER INTO AND ACCEPT THIS LEASE. Landlord and Tenant agree and intend that
this paragraph constitutes a written consent to waiver of trial by jury within
the meaning of California Code of Civil Procedure Section 631(d)(2). Each party
hereby authorizes and empowers the other to file this Section 26(m) and this
Lease with the clerk or judge of any court of competent jurisdiction as a
written consent to waiver of jury trial.
(n)Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located (the “State”).
(o)Recording. Tenant shall not record this Lease or any memorandum of this Lease
without the prior written consent of Landlord, which consent may be withheld or

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
33

--------------------------------------------------------------------------------



denied in the sole and absolute discretion of Landlord, and any recordation by
Tenant shall be a material breach of this Lease. Tenant grants to Landlord a
power of attorney to execute and record a release releasing any such recorded
instrument of record that was recorded without the prior written consent of
Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.
(p)Joint and Several Liability. If Tenant is comprised of more than one (1)
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.
(q)Financial Reports. Within fifteen (15) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. Tenant will discuss
its financial statements with Landlord and, following the occurrence of an Event
of Default hereunder. Landlord will not disclose any aspect of Tenant’s
financial statements that Tenant designates to Landlord as confidential except:
(1) to Landlord’s Mortgagee or prospective mortgagees or purchasers of the
Building; (2) to Landlord’s advisors and consultants; and (3) if required by
court order. Tenant shall not be required to deliver the financial statements
required under this Section 26(q) more than once in any twelve (12) month period
unless requested by Landlord’s Mortgagee or a prospective buyer or lender of the
Building or an Event of Default occurs.
(r)Landlord Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within thirty (30) days after Landlord’s delivery to Tenant of
a statement of such costs, subject to any express limitations or caps set forth
in this Lease. Tenant will be obligated to make such reimbursement without
regard to whether Landlord consents to any such proposed action.
(s)Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. All providers of Telecommunications Services shall be
required to comply with the rules and regulations of the Building, applicable
Laws and Landlord’s policies and practices for the Building. Tenant acknowledges
that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
34

--------------------------------------------------------------------------------



(t)Representations and Warranties.
(i)Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”).
(ii)Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or affiliates is or shall be during the Term hereof a
“Prohibited Person,” which is defined as follows: (A) a person or entity that is
listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (B) a person or entity owned or controlled by, or acting for or
on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (C) a person or
entity with whom Landlord is prohibited from dealing with or otherwise engaging
in any transaction by any Anti- Terrorism Law, including without limitation the
Executive Order and the USA Patriot Act; (D) a person or entity who commits,
threatens or conspires to commit or support “terrorism” as defined in Section
3(d) of the Executive Order; (E) a person or entity that is named as a
“specially designated national and blocked person” on the then-most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf,
or at any replacement website or other replacement official publication of such
list; and (F) a person or entity who is affiliated with a person or entity
listed in items (A) through (E), above.
(iii)At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 26(t).
(u)Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; provided, however, Landlord’s consent
shall not be required for Tenant to share such information with its attorneys,
accountants, Affiliates or prospective assignees or subtenants. The consent by
Landlord to any disclosures shall not be deemed to be a waiver on the part of
Landlord of any prohibition against any future disclosure.
(v)Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.



OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
35

--------------------------------------------------------------------------------



(w)Adjacent Excavation. If an excavation shall be made upon land adjacent to the
Building, or shall be authorized to be made, Tenant shall afford the person
causing (or authorized to cause) such excavation access to the Premises for the
purpose of doing such work as said person shall deem necessary to preserve or
protect the Building or any portion thereof from injury or damage and to support
the same by proper foundation, in all events without any claim for damages or
indemnity against Landlord or diminution or abatement of Rent.
(x)On-Site Refueling. If Tenant desires to refuel generators, forklifts, trucks
or other vehicles or equipment at the Premises or Project, then prior to the
commencement of any such refueling, Tenant shall comply with the provisions set
forth in this Subsection 26(x). In no event shall any refueling occur outside
and/or upon the Premises without Landlord’s prior written consent, which consent
may be withheld in Landlord’s sole discretion. Tenant hereby covenants and
agrees that it shall at all times comply with all applicable federal, state, and
local laws, ordinances, rules and regulations, all court orders, governmental
directives, and governmental orders and all interpretations of the foregoing,
pertaining to secondary containment for fuel storage, distribution or transfer
facilities (including without limitation the refueling of vehicles, equipment,
generators, or other portable refueling operations), including but not limited
to the Spill Prevention, Control, and Countermeasure Plan requirements contained
in 40 CFR Part 112 (“SPCC”).
(i)Tenant shall obtain and maintain, in addition to the insurance coverages
required in Section 11(a), environmental clean-up and liability insurance in
amounts of no less than $2,000,000 per occurrence and pollution liability
insurance in amounts of no less than $2,000,000 per occurrence, naming Landlord,
Landlord’s property management company and Invesco as an additional insured and
otherwise complying with the requirements of Section 11(a). The foregoing
coverages are in addition to the coverages required by any contractors or
subcontractors performing work at the Project, as more particularly described in
Section 8(b)(iii). A copy of the certificates of insurance shall be provided to
Landlord prior to commencement of any refueling activities.
(ii)Tenant shall provide Landlord with a formal Spill Management Plan (the
“SMP”) for Landlord’s review and written approval. Such SMP must include at a
minimum: (a) the types and amounts of fuel that will be used and/or stored at
the Premises and Project; (b) the types and number of equipment and/or vehicles
that will be refueled; (c) the name(s) of the contractor(s) which will be
conducting the refueling and a copy of the contract with such contractor(s); (d)
an insurance certificate evidencing that each such contractor maintains, in
addition to the coverages described in Section 8(b)(iii), Contractors Pollution
Liability insurance on an occurrence basis, in amounts of no less than
$2,000,000 per occurrence, naming Tenant, Landlord, Landlord’s property
management company and Invesco as additional insureds; (e) the days and times
when such refueling will occur, and the location within the Premises or Project
designated for refueling activities; (f) a list of the containment supplies that
Tenant will have on-hand at all times; and (g) a contingency plan for spills.
Tenant shall make such changes to the SMP as may be required by Landlord. No
fueling activities shall occur until Landlord has approved Tenant’s SMP in
writing. Landlord’s approval of the SMP shall not be a representation or
warranty of Landlord that the SMP is adequate for any use or complies with the
SPCC or any other Law, but shall merely be the consent of Landlord thereto.
Tenant shall comply with, and shall cause each of its contractor’s to comply
with, the final SMP that has been approved by Landlord. Tenant shall immediately
notify Landlord in writing in the event of any spill at the Premises or Project
related to the activities of Tenant or its contractors.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
36

--------------------------------------------------------------------------------



(iii)Fueling shall occur only over diesel resistive substrate (such as concrete)
with methods of controlling run-off in place should a release occur, such
control being in accordance with the SPCC and no less than the Landlord-approved
SMP. If refueling at the Premises or Project could jeopardize or potentially
invalidate a stormwater permit for the Premises or Project, Tenant shall perform
such work as may be required (including without limitation installing curbing
around fueling operations at Tenant’s cost, in a location and in accordance with
plans approved in advance in writing by Landlord), such that there is no adverse
effect to such permit and said permit remains valid and in good standing.
(iv)Any and all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against Landlord or
the Indemnitees in connection with refueling operations at the Premises or
Project shall be deemed Hazardous Materials Indemnified Matters, as defined in
Section 25(f).
(y)List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

Exhibit A -Outline of PremisesExhibit B-1 -Phase One LandExhibit B-2 -Phase Two
LandExhibit B-3 -Project LandExhibit C -Additional Rent, Taxes and
InsuranceExhibit D -Tenant Finish-WorkExhibit E -Building Rules and
RegulationsExhibit F -Form of Confirmation of Commencement Date LetterExhibit G
-Form of Tenant Estoppel CertificateExhibit H -Renewal OptionExhibit I
-Intentionally DeletedExhibit J -Moisture and Mold Control InstructionsExhibit K
-Parking Rules and Regulations

27.Other Provisions.
(a)Termination Option. In the event that Landlord and Tenant enter into a new
lease agreement for another space within the Project during the Term hereof,
which new space is at least fifty percent (50%) larger in rentable square
footage than the Premises described herein, Tenant shall have the right to
terminate this Lease upon thirty (30) days’ prior written notice to Landlord.
(b)Tenant Access. Subject to the terms and conditions set forth in this Lease,
Tenant shall have access to the Project, Building, Premises and parking
twenty-four (24) hours per day, three hundred sixty-five (365) days per year.
Landlord grants Tenant, its agents, employees, contractors, subcontractors and
vendors the right to enter the Premises for a period of one (1) month prior to
the Commencement Date (the “Fixturing Period”) for the purpose of installing its
furniture, fixtures and equipment, provided such access does not interfere with
Landlord’s work set forth in the Work Letter in Exhibit D attached hereto.
Tenant shall have no

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
37

--------------------------------------------------------------------------------



obligation to pay Rent during the Fixturing Period and Landlord shall use good
faith efforts to provide Tenant notice (which may be given orally or via e-mail)
two (2) weeks prior to Landlord’s anticipated commencement of the Fixturing
Period to provide Tenant with time to mobilize in connection therewith.
(c)Security. Subject to Landlord’s reasonable approval, Tenant shall be
entitled, at its sole cost and expense and in accordance with the other terms
and conditions of this Lease, to install its own security system for the
Premises, which shall be located within the Premises and which shall not
unreasonably interfere with the Building’s Systems; provided, however, that
Tenant shall have the right to interface its security systems with the Building
security panel at Tenant’s sole cost and expense.
(d)No Relocation. Landlord shall have no right to relocate Tenant to another
Premises during the Term (or any extensions thereof).
(e)Supplemental HVAC. As of the date hereof, there is a supplemental HVAC unit
in the server room within the Premises (the “Supplemental HVAC”). Landlord shall
deliver the Supplemental HVAC to Tenant on the Commencement Date in good working
order. Within thirty (30) days of the Commencement Date, Tenant shall inform
Landlord in writing if Tenant intends on using the Supplemental HVAC. Should
Tenant so inform Landlord, Tenant shall be responsible, at its cost and expense,
to maintain and repair the Supplemental HVAC in good working order with a
servicer that is reasonably approved by Landlord and Landlord shall have no
responsibility therefor.
28.Disclaimer. LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S
OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE
PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE
RENT, WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH
BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
38

--------------------------------------------------------------------------------



This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

LANDLORD:WESTLAKE PARK PLACE, INC., a Delaware corporationBy:/s/ Cain
KirkName:Cain KirkTitle:Vice PresidentExecution Date:1/31/19TENANTARCUTIS, INC.,
a Delaware corporationBy:/s/ Frank WatanabeName:Frank WatanabeTitle:President
and CEOExecution Date:17 Jan 19

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
39



--------------------------------------------------------------------------------



EXHIBIT A
OUTLINE OF PREMISES
exhibita1a1.jpg [exhibita1a1.jpg]

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
A-1



--------------------------------------------------------------------------------



EXHIBIT B-1
DESCRIPTION OF THE PHASE ONE LAND
Unit Nos. 1, 2, 6, 7, and 8, Westlake Park Place, according to the Declaration
of Covenants, Conditions, Restrictions and Reservation of Easements for Westlake
Park Place, recorded on June 18, 2013 as Instrument No. 00109053, in the
official records of Ventura County, California, and as shown and described in
the Condominium Plan for Westlake Park Place, recorded on June 18, 2013 as
Instrument No. 0010909054, in the official records of Ventura County,
California, together with an undivided five-eighths (5/8th) fee simple interest
as tenant-in- common in and to the “Common Area” as described in said
declaration and depicted on said condominium plan.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
B-1-1



--------------------------------------------------------------------------------



EXHIBIT B-2
DESCRIPTION OF THE PHASE TWO LAND
Unit Nos. 3, 4, and 5, Westlake Park Place, according to the Declaration of
Covenants, Conditions, Restrictions and Reservation of Easements for Westlake
Park Place, recorded on June 18, 2013 as Instrument No. 00109053, in the
official records of Ventura County, California, and as shown and described in
the Condominium Plan for Westlake Park Place, recorded on June 18, 2013 as
Instrument No. 0010909054, in the official records of Ventura County,
California, together with an undivided three-eighths (3/8th) fee simple interest
as tenant-in- common in and to the “Common Area” as described in said
declaration and depicted on said condominium plan.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
B-2-1



--------------------------------------------------------------------------------



EXHIBIT B-3
DESCRIPTION OF THE PROJECT LAND
Unit Nos. 1, 2, 3, 4, 5, 6, 7, and 8, Westlake Park Place, according to the
Declaration of Covenants, Conditions, Restrictions and Reservation of Easements
for Westlake Park Place, recorded on June 18, 2013 as Instrument No. 00109053,
in the official records of Ventura County, California, and as shown and
described in the Condominium Plan for Westlake Park Place, recorded on June 18,
2013 as Instrument No. 0010909054, in the official records of Ventura County,
California, together with an undivided eight-eighths (8/8th) fee simple interest
as tenant-in-common in and to the “Common Area” as described in said declaration
and depicted on said condominium plan.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
B-3-1



--------------------------------------------------------------------------------



EXHIBIT C
ADDITIONAL RENT, TAXES, AND INSURANCE
1.Additional Rent. Tenant shall pay to Landlord the amount (per each rentable
square foot in the Premises) (“Additional Rent”) by which the annual Operating
Costs (defined below) per rentable square foot in the Project for each year of
the Term exceed the annual Operating Costs per rentable square foot in the
Project for calendar year 2019 (the “Base Year”). Landlord may make a good faith
estimate of the Additional Rent to be due by Tenant for any calendar year or
part thereof during the Term. During each calendar year or partial calendar year
of the Term after the first (1st) anniversary of the Commencement Date, Tenant
shall pay to Landlord, in advance concurrently with each monthly installment of
Base Rent, an amount equal to the estimated Additional Rent for such calendar
year or part thereof divided by the number of months therein. From time to time
(but no more frequently than twice in any calendar year), Landlord may estimate
and re-estimate the Additional Rent to be due by Tenant and deliver a copy of
the estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Additional Rent payable by Tenant shall be appropriately adjusted in accordance
with the estimations so that, by the end of the calendar year in question,
Tenant shall have paid all of the Additional Rent as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Operating Costs are available for each calendar year.
Operating Costs for the Base Year, for the purpose of comparisons of the Base
Year with subsequent years only, shall be calculated so as to not include
market-wide labor-rate increases due to extraordinary circumstances, including
boycotts and strikes; utility rate increases due to extraordinary circumstances,
including conservation surcharges, boycotts, embargos or other shortages; or
amortized costs relating to capital improvements.
2.Operating Costs. The term “Operating Costs” shall mean all expenses and
disbursements (subject to the limitations set forth below) that Landlord incurs
in connection with the ownership, operation, and maintenance of Phase One or
Project, as applicable, determined in accordance with sound accounting
principles consistently applied, including the following costs: (a) wages and
salaries of all on-site employees engaged in the management, operation,
maintenance or repair of Phase One or Project, as applicable, or the control of
access thereto (in each case together with Landlord’s reasonable allocation of
expenses of off-site employees who perform a portion of their services in
connection with the operation, maintenance or repair of Phase One or Project, as
applicable, or the control of access thereto), including taxes, insurance and
benefits relating thereto; (b) all supplies and materials used in the operation,
maintenance, repair and replacement of Phase One or Project, as applicable, or
the control of access thereto; (c) costs for improvements made to Phase One or
Project, as applicable which, although capital in nature, are (i) expected to
reduce the normal operating costs (including all utility costs) of Phase One or
Project, as applicable, as amortized using a commercially reasonable interest
rate over the time period reasonably estimated by Landlord to recover the costs
thereof taking into consideration the anticipated cost savings, as determined by
Landlord using its good faith, commercially reasonable judgment, as well as (ii)
capital improvements made in order to comply with any Law hereafter promulgated
by any governmental authority or any interpretation hereafter rendered with
respect to any existing Law, as amortized using a commercially reasonable
interest rate over the useful economic life of such improvements as determined
by Landlord in its reasonable discretion, as well as (iii) capital improvements
made to improve the health, safety and welfare of the Building and its
occupants, as amortized using a commercially reasonable interest rate over the
useful economic life of such improvements as

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
C-1

--------------------------------------------------------------------------------



determined by Landlord in its reasonable discretion; (d) cost of all utilities
(provided, however, any fees collected from tenants within the Project for
after-hours HVAC or above standard utility usage shall be applied to such
costs); (e) repairs, replacements, and general maintenance of Phase One or
Project, as applicable; (f) fair market rental and other costs with respect to
the management office for the Phase One or Project, if any; and (g) service,
maintenance and management contracts with independent contractors for the
operation, maintenance, management, repair or replacement of Phase One or
Project, as applicable, or the control of access thereto. Operating Costs shall
be equitably allocated among the Building and the other buildings within the
Project, as reasonably determined by Landlord.
Operating Costs shall not include costs for: (1) repair, replacements and
general maintenance paid by proceeds of insurance or by Tenant or other third
parties; (2) interest, amortization or other payments on loans to Landlord; (3)
depreciation; (4) leasing commissions; (5) legal expenses for services, other
than those that benefit Phase One or Project tenants, as applicable (e.g., tax
disputes); (6) renovating or otherwise improving leased premises of Phase One or
Project, as applicable or vacant space in Phase One or Project, as applicable;
(7) Taxes and Insurance which are paid separately pursuant to Sections 3 and 4
below; and (8) federal income taxes imposed on or measured by the income of
Landlord from the operation of Phase One or Project, as applicable.
3.Taxes.
Tenant shall also pay Tenant’s Proportionate Share of any increase in Taxes for
each year and partial year falling within the Term over the Taxes for the Base
Year. Tenant shall pay Tenant’s Proportionate Share of Taxes in the same manner
as provided above for Tenant’s Proportionate Share of Operating Costs. “Taxes”
shall mean taxes, assessments, and governmental charges or fees whether federal,
state, county or municipal, and whether they be by taxing districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments (including non-governmental assessments for
common charges under a restrictive covenant or other private agreement that are
not treated as part of Operating Costs) now or hereafter attributable to Phase
One or Project, as applicable (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of or in addition to the whole or any
part of any Taxes, there is levied on Landlord a capital tax directly on the
rents received therefrom or a franchise tax, assessment, or charge based, in
whole or in part, upon such rents for Phase One or Project, as applicable, then
all such taxes, assessments, or charges, or the part thereof so based, shall be
deemed to be included within the term “Taxes” for purposes hereof). Taxes shall
include the costs of consultants retained in an effort to lower taxes and all
costs incurred in disputing any taxes or in seeking to lower the tax valuation
of the Project. For property tax purposes, to the extent allowed by Law, Tenant
waives all rights to protest or appeal the appraised value of the Premises, as
well as Phase One and the Project, and all rights to receive notices of
reappraisement.
4.Insurance.
Tenant shall also pay Tenant’s Proportionate Share of any increases in Insurance
Costs for each year and partial year falling within the Term over the Insurance
Costs for the Base Year. Tenant shall pay Tenant’s Proportionate Share of
Insurance Costs in the same manner as provided above for Tenant’s Proportionate
Share of Operating Costs. “Insurance Costs” shall

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
C-2

--------------------------------------------------------------------------------



mean the costs incurred by Landlord for property, liability and other insurance
coverages carried by Landlord, including without limitation deductibles and risk
retention programs and an allocation of a portion of the cost of blanket
insurance policies maintained by Landlord and/or its affiliates.
5.Operating Costs and Tax and Insurance Statement. By May 1 of each calendar
year, or as soon thereafter as reasonably practicable, Landlord shall furnish to
Tenant a statement of Operating Costs for the previous year, adjusted as
provided in Section 6 of this Exhibit, and of the Taxes and Insurance Costs for
the previous year (the “Operating Costs, Tax and Insurance Costs Statement”). If
Tenant’s estimated payments of Operating Costs or Taxes or Insurance Costs under
this Exhibit C for the year covered by the Operating Costs, Tax and Insurance
Costs Statement exceed Tenant’s share of such items as indicated in the
Operating Costs, Tax and Insurance Costs Statement, then Landlord shall promptly
credit or reimburse Tenant for such excess; likewise, if Tenant’s estimated
payments of Operating Costs, Taxes or Insurance Costs under this Exhibit C for
such year are less than Tenant’s share of such items as indicated in the
Operating Costs, Tax and Insurance Costs Statement, then Tenant shall promptly
pay Landlord such deficiency, notwithstanding that the Term has expired and
Tenant has vacated the Premises. Landlord shall have the same remedies for a
default in the payment of Tenant’s Proportionate Share of Operating Costs, Taxes
and Insurance Costs as for a default in the payment of Base Rent.
6.Gross-Up. With respect to any calendar year or partial calendar year in which
the Phase One or Project, as applicable, is not occupied to the extent of 95% of
the rentable area thereof, or Landlord is not supplying services to 95% of the
rentable area thereof, the Operating Costs for such period shall, for the
purposes hereof, be increased to the amount which would have been incurred had
the Phase One or Project, as applicable, been occupied to the extent of 95% of
the rentable area thereof and Landlord had been supplying services to 95% of the
rentable area thereof.
7.Base Year Adjustments. Operating Costs and Insurance Costs for the Base Year
shall be adjusted as follows:
(1) if, in any calendar year following the Base Year, (a “Subsequent Year”), a
new type of expense item (e.g. earthquake insurance) is included in Operating
Costs or Insurance Costs which was not included in the Base Year Operating Costs
or Insurance Costs, as applicable, then the cost of such new type of item at the
time of the Base Year (as reasonably determined by Landlord) shall be added to
the Base Year Operating Costs or Insurance Costs, as applicable for purposes of
determining the Operating Costs or Insurance Costs, as applicable, payable under
this Lease for such Subsequent Year; provided, however, in the event that the
new line item is initially incurred for only a partial calendar year, the cost
of such new line item shall be grossed up to represent a full calendar year for
both the Base Year and the expense year in which the new line item first is
incurred). During each Subsequent Year, the same amount shall continue to be
included in the computation of Operating Costs or Insurance Costs, as
applicable, for the Base Year, resulting in each such Subsequent Year Operating
Costs or Insurance Costs, as applicable, only including the increase in the cost
of such new item over the Base Year, as so adjusted. However, if in any
Subsequent Year thereafter, such new item is not included in Operating Costs, no
such addition shall be made to Base Year Operating Costs or Insurance Costs, as
applicable. Conversely, as reasonably determined by Landlord, when an expense
item that was originally included in the Base Year Operating Costs or Insurance
Costs,

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
C-3

--------------------------------------------------------------------------------



as applicable, is, in any Subsequent Year, no longer included in Operating Costs
or Insurance Costs, as applicable, then the cost of such item shall be deleted
from the Base Year Operating Costs or Insurance Costs, as applicable, for
purposes of determining the Operating Costs or Insurance Costs, as applicable,
payable under this Lease for such Subsequent Year. The same amount shall
continue to be deleted from the Base Year Operating Costs or Insurance Costs, as
applicable, for each Subsequent Year thereafter that the item is not included.
8.Tenant Audit Rights. Provided that there are no uncured Events of Default then
existing, within sixty (60) days after delivery of an Operating Costs, Tax and
Insurance Costs Statement by Tenant ("Review Period"), if Tenant disputes the
amount set forth in Landlord’s Operating Costs, Tax and Insurance Costs
Statement, then Tenant may engage an independent certified public accountant
(which accountant is a member of a nationally or regionally recognized
accounting firm of good repute and is not paid on a contingency fee basis) and
such firm may, after reasonable written notice from Tenant to Landlord and at
reasonable times (which shall be deemed to include normal business hours),
inspect Landlord's records at Landlord's offices; provided, however, that
notwithstanding any such timely objection, dispute, inspection, and/or audit,
and as a condition precedent to Tenant's exercise of its right of objection,
dispute, inspection and/or audit as set forth in this Section 8, Tenant shall
not be permitted to withhold payment of, and Tenant shall timely pay to
Landlord, the full amounts as required by the Lease in accordance with such
Landlord’s Operating Costs, Tax and Insurance Costs Statement. However, such
payment may be made under protest pending the outcome of any audit which may be
performed by the accountant firm as described below. Notwithstanding the
foregoing, Tenant shall only have the right to review Landlord's records one (1)
time during any twelve (12) month period. No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises. Tenant's failure to
dispute and/or complete the audit of the amounts set forth in Landlord’s
Operating Costs, Tax and Insurance Costs Statement within the Review Period
shall be deemed to be Tenant's approval of such Landlord’s Operating Costs, Tax
and Insurance Costs Statement and Tenant, thereafter, waives the right or
ability to dispute, review and/or audit the amounts set forth in such Landlord’s
Operating Costs, Tax and Insurance Costs Statement. If the audit permitted
hereunder proves that Tenant paid more than its share of the Operating Costs,
Taxes or Insurance Costs, as applicable, by three percent (3%) or more, then the
reasonable cost of the audit shall be paid for by Landlord, up to $5,000. Within
thirty (30) days following the parties' receipt of such certification, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such audit. Tenant
agrees to keep, and to cause all of Tenant's employees, advisors, agents and
consultants to keep, all of Landlord's books and records and the audit, and all
information pertaining thereto and the results thereof, strictly confidential,
and in connection therewith, Tenant shall cause such accounts, employees,
advisors, agents and consultants to execute such reasonable confidentiality
agreements as Landlord may require prior to conducting any such inspections
and/or audits.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
C-4



--------------------------------------------------------------------------------



EXHIBIT D
TENANT FINISH-WORK: ALLOWANCE
(Landlord Performs the Work)
1.Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.
2.Space Plans. On or before the execution of the Lease, Landlord has prepared
and the parties have agreed upon a space plan dated December 12, 2018, depicting
improvements to be installed in the Premises and which is attached hereto as
Exhibit D-1 (the “Space Plan”). Tenant acknowledges and agrees that it shall be
responsible for the cost of such Space Plan which shall be due and payable to
Landlord upon demand, provided, however, Landlord agrees to contribute fifteen
cents ($0.15) per RSF of the Premises over and above the Construction Allowance
to the cost of preparing such Space Plan.
3.Working Drawings.
(a)Preparation and Delivery. On or before the date which is fifteen (15) days
following the date on which this Lease is fully executed by both Landlord and
Tenant, Landlord shall cause to be prepared final working drawings of all
improvements to be installed in the Premises and deliver the same to Tenant for
its review and approval (which approval shall not be unreasonably withheld,
delayed or conditioned).
(b)Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within three (3) Business Days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within three (3) Business Days
after such notice, revise such working drawings in accordance with Tenant’s
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within one (1) Business Day after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within three (3) Business Days
(or, in the case of resubmitted working drawings, within one (1) Business Day)
after the submission thereof, then Tenant shall be deemed to have approved the
working drawings in question. Any delay caused by Tenant’s unreasonable
withholding of its consent or delay in giving its written approval as to such
working drawings shall constitute a Tenant Delay Day (defined below). Each day
after the time period set forth above for Tenant to review and approve or to
disapprove (specifying in reasonable detail the reasons for such disapproval)
the working drawings which Tenant does not so approve or disapprove, as
applicable, shall constitute a Tenant Delay Day.
(c)Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or any of the Building’s
Systems, then the working drawings pertaining thereto must be approved by
Landlord’s engineer. Landlord’s approval of such working drawings shall not be
unreasonably withheld, provided that (1) they comply with all Laws, (2) the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-1

--------------------------------------------------------------------------------



(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s Common Areas or
elevator lobby areas (if any), (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the improvements depicted thereon conform to the rules and
regulations promulgated from time to time by Landlord for the construction of
tenant improvements (a copy of which has been delivered to Tenant). As used
herein, “Working Drawings” shall mean the final working drawings approved by
Landlord, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings, together with the work listed below and any
work required by governmental authorities to be made to other areas of the
Building as a result of the improvements indicated by the Working Drawings.
Landlord’s approval of the Working Drawings shall not be a representation or
warranty of Landlord that such drawings are adequate for any use or comply with
any Law, but shall merely be the consent of Landlord thereto. Tenant shall, at
Landlord’s request, sign the Working Drawings to evidence its review and
approval thereof. After the Working Drawings have been approved, Landlord shall
cause the Work to be performed in substantial accordance with the Working
Drawings.
“Work” shall include, without limitation, all of the following which shall be
consistent with the Space Plan:
–New carpet and/or hard surface (vinyl or tile) flooring (with base board)
throughout the Premises;
–New paint (two colors to be selected by Tenant);
–Ceiling and lighting to be in good working order (replace any broken or stained
ceiling tiles);
–Construction an (open) break room with upper and lower cabinetry (with finishes
subject to Tenant’s reasonable approval), sink with coffee machine and a
microwave;
–Construct one office near the entrance;
–Subdivide the large conference room into a smaller conference room and an
office towards the rear portion of the space; and
–Convert small storage room into a phone room with glass insert.
4.Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to three (3) contractors approved by Landlord. If the estimated
Total Construction Costs (defined in Section 8 below) are expected to exceed the
Construction Allowance (defined in Section 9 below), Tenant shall be allowed to
review the submitted bids from such contractors to value engineer any of
Tenant’s requested alterations. In such case, Tenant shall notify Landlord of
any items in the Working Drawings that Tenant desires to change within two (2)
Business Days after Landlord’s submission thereof to Tenant. If Tenant fails to
notify Landlord of its election within such two (2) Business Day period, Tenant
shall be deemed to have approved the bids. Within five (5) Business Days
following Landlord’s submission to Tenant of the initial construction bids under
the foregoing provisions (if applicable), Tenant shall have completed all of the
following items: (a) finalized with Landlord’s representative and the proposed
contractor,

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-2

--------------------------------------------------------------------------------



the pricing of any requested revisions to the bids for the Work, and (b)
approved in writing any overage in the Total Construction Costs in excess of the
Construction Allowance, failing which each day after such five (5) Business Day
period shall constitute a Tenant Delay Day.
5.Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (1) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (a) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (b) the exterior appearance of the Building, or (c) the
appearance of the Building’s Common Areas or elevator lobby areas (if any), or
(2) if any such requested change might delay the Commencement Date, Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, furnish Landlord with an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit D by this reference for all purposes. If Tenant requests any
changes to the Work described in the Space Plans or the Working Drawings, then
such increased costs and any additional design costs incurred in connection
therewith as the result of any such change shall be added to the Total
Construction Costs.
6.Definitions. As used herein, a “Tenant Delay Day” shall mean each day of delay
in the performance of the Work that occurs (a) because of Tenant’s failure to
timely deliver or approve any required documentation such as the Space Plans or
Working Drawings, (b) because Tenant fails to timely furnish any information or
deliver or approve any required documents such as the Space Plans, Working
Drawings (whether preliminary, interim revisions or final), pricing estimates,
construction bids, and the like, (c) because of any change by Tenant to the
Space Plans or Working Drawings, (d) because Tenant fails to attend any meeting
with Landlord, the Architect, any design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, Working
Drawings, or in connection with the performance of the Work (provided Tenant has
received not less than forty-eight (48) hours prior notice thereof, which may be
given orally or via e-mail), (e) because of any specification by Tenant of
materials or installations in addition to or other than Landlord’s standard
finish-out materials, or (f) because a Tenant Party otherwise delays completion
of the Work (each such instance, being referred to herein as a “Tenant Delay”).
As used herein “Substantial Completion,” “Substantially Completed,” and any
derivations thereof mean the Work in the Premises has been performed in
substantial accordance with the Working Drawings, as reasonably determined by
Landlord (other than any details of construction, mechanical adjustment or other
similar matter, the noncompletion of which does not materially interfere with
Tenant’s use or occupancy of the Premises).
7.Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and within three (3)
Business Days thereafter, Landlord’s representative and Tenant’s representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within thirty (30) days after agreement thereon; however,
Landlord shall not be obligated to engage overtime labor in order to complete
such items.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-3

--------------------------------------------------------------------------------



8.Excess Costs. The entire cost of performing the Work (including design of the
Work and preparation of the Working Drawings, costs of construction labor and
materials, electrical usage during construction, additional janitorial services,
general tenant signage, related taxes and insurance costs, and the construction
supervision fee referenced in Section 10 of this Exhibit, all of which costs are
herein collectively called the “Total Construction Costs”) in excess of the
Construction Allowance (hereinafter defined) shall be paid by Tenant. Upon
approval of the Working Drawings and selection of a contractor, Tenant shall
promptly (a) execute a work order agreement prepared by Landlord which
identifies such drawings and itemizes the Total Construction Costs and sets
forth the Construction Allowance, and (b) pay to Landlord fifty percent (50%) of
the amount by which Total Construction Costs exceed the Construction Allowance
(the “Advance Excess Construction Cost Payment”). If Tenant exercises its right
to terminate this Lease pursuant to Section 3(a), then Landlord shall promptly
reimburse Tenant fifty percent (50%) of the Advance Excess Construction Cost
Payment. Upon Substantial Completion of the Work and before Tenant occupies the
Premises to conduct business therein, Tenant shall pay to Landlord an amount
equal to the Total Construction Costs (as adjusted for any approved changes to
the Work), less (1) the amount of the advance payment already made by Tenant,
and (2) the amount of the Construction Allowance. In the event of default of
payment of such excess costs, Landlord (in addition to all other remedies) shall
have the same rights as for an Event of Default under the Lease.
9.Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $7.00 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. The Construction Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs, if, as, and when the cost of the Work is actually
incurred and paid by Landlord. The Construction Allowance must be used within
six (6) months following the Commencement Date or shall be deemed forfeited with
no further obligation by Landlord with respect thereto.
10.Construction Management. Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building and the Building’s Systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent (5%) of the Total
Construction Costs (excluding the construction supervision fee).

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-4

--------------------------------------------------------------------------------



11.Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

Landlord’s Representative:CBREc/o Brad Heath24303 Town Center Drive, Suite
160Valencia, CA 91355Telephone: 661-255-0765Telecopy: 661-255-9762Tenant’s
Representative:Arcutis, Inc.Attn: Frank Watanabe, President & CEO70 Willow Road,
Suite 200Menlo Park, CA 94025Telephone: 650-847-4115 x701Email: tfw@arcutis.com



12.Miscellaneous. To the extent not inconsistent with this Exhibit, Sections
8(a) and 21 of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-5



--------------------------------------------------------------------------------



EXHIBIT D-1
Space Plan
exhibitd11a1.jpg [exhibitd11a1.jpg]

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
D-1-1



--------------------------------------------------------------------------------



EXHIBIT E
BUILDING RULES AND REGULATIONS
The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:
1.Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.
2.Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.
3.No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord.
4.[Intentionally Omitted]
5.If the Building is multi-tenant, movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by tenants of any bulky
material, merchandise or materials which require use of elevators or stairways,
or movement through the Building entrances or lobby shall be conducted under
Landlord’s supervision at such times and in such a manner as Landlord may
reasonably require. Each tenant assumes all risks of and shall be liable for all
damage to articles moved and injury to persons or public engaged or not engaged
in such movement, including equipment, property and personnel of Landlord if
damaged or injured as a result of acts in connection with carrying out this
service for such tenant.
6.Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.
7.Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.
8.Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
E-1

--------------------------------------------------------------------------------



9.No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).
10.Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.
11.No vending or dispensing machines of any kind may be maintained in any leased
premises without the prior written permission of Landlord, other than those used
for Tenant’s employees.
12.Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.
13.No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.
14.Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.
15.Canvassing, soliciting or peddling in or about the Premises or the Property
is prohibited and Tenant shall cooperate to prevent same.
16.The Premises shall not be used for any use that is disreputable or may draw
protests.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
E-2



--------------------------------------------------------------------------------



EXHIBIT F
CONFIRMATION OF COMMENCEMENT DATE
_____________, 2019



Re: Lease Agreement (the “Lease”) dated ____________, 2019, between
____________________________, a __________________________(“Landlord”), and
______________________, a __________________ (“Tenant”). Capitalized terms used
herein but not defined shall be given the meanings assigned to them in the
Lease.
Ladies and Gentlemen:
Landlord and Tenant agree as follows:
1.Condition of Premises. Tenant has accepted possession of the Premises pursuant
to the Lease. Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the full and complete satisfaction of Tenant in
all respects except for the punchlist items described on Exhibit A hereto (the
“Punchlist Items”), and except for such Punchlist Items, Landlord has fulfilled
all of its duties under the Lease with respect to such initial tenant
improvements. Furthermore, Tenant acknowledges that the Premises are suitable
for the Permitted Use.
2.Commencement Date. The Commencement Date of the Lease is __________, 2019.
3.Expiration Date. The Term is scheduled to expire on the last day of the 30th
full calendar month of the Term, which date is ______________, 2021.
4.Contact Person. Tenant’s contact person in the Premises is:
Attention:
Telephone:
Telecopy:

5.Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
F-1

--------------------------------------------------------------------------------



defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.
6.Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.
Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.
Sincerely,
[Property Manager]
aBy:Name:Title:

Agreed and accepted:
[TENANT’S SIGNATURE BLOCK],
aBy:Name:Title:

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
F-2



--------------------------------------------------------------------------------



EXHIBIT A
PUNCHLIST ITEMS
Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
F-3



--------------------------------------------------------------------------------



EXHIBIT G
FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned is the Tenant under the Lease (defined below) between
_____________________, a ______________________, as Landlord, and the
undersigned as Tenant, for the Premises on the ____________ floor(s) of the
office building located at ___________________________,_________ and commonly
known as ________________, and hereby certifies as follows:
1.The Lease consists of the original Office Lease Agreement dated as of
__________________, 2019 between Tenant and Landlord [‘s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):
___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.
The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.
2.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.
3.The Term commenced on _______________, 2019, and the Term expires, excluding
any renewal options, on _________________, 2021, and Tenant has no option to
purchase all or any part of the Premises or the Building or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.
4.Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.
5.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
____________. The current monthly installment of Base Rent is $____________.
6.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
G-1

--------------------------------------------------------------------------------



7.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord and no event has occurred and no condition exists, which,
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.
8.No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.
9.If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.
10.There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.
11.Other than as approved by Landlord in writing and used in compliance with all
applicable laws and incidental to the ordinary course of the use of the
Premises, the undersigned has not used or stored any hazardous substances in the
Premises.
12.All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.
Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.
Executed as of _______________________, 20 ___.
TENANT:
a
By:Name:Title:

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
G-2



--------------------------------------------------------------------------------



EXHIBIT H
RENEWAL OPTION
If Tenant has not committed an Event of Default at any time during the Term, and
Tenant is occupying the entire Premises at the time of such election, Tenant may
renew this Lease with respect to the entire Premises only for one (1) additional
period of three (3) years (“Extension Term”), by delivering written notice of
the exercise thereof to Landlord not earlier than fifteen (15) months nor later
than six (6) months before the expiration of the Term. The Base Rent payable for
each month during such extended Term shall be the prevailing rental rate (the
“Prevailing Rental Rate”), at the commencement of such extended Term. Within
thirty (30) days after receipt of Tenant’s notice to renew, Landlord shall
deliver to Tenant written notice of the Prevailing Rental Rate and shall advise
Tenant of the required adjustment to Base Rent, if any (the “Rent Adjustment
Notice”). Tenant shall, within ten (10) business days after receipt of
Landlord’s notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate. If Tenant fails to
respond to Landlord’s Rent Adjustment Notice in such 10-business day period,
time being of the essence, then Tenant’s rights under this Exhibit shall
terminate and Tenant shall have no right to extend or renew this Lease.
If Landlord and Tenant are unable to agree on the Prevailing Rental Rate during
the Extension Term within ten (10) days of receipt by Tenant of the Rent
Adjustment Notice, then Landlord and Tenant each, at its sole cost and by giving
written notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least ten (10)
years’ full-time commercial real estate brokerage experience in the geographical
area of the Premises to give its determination of the Prevailing Rental Rate for
the Premises during the Extension Term. If either Landlord or Tenant does not
appoint a broker within ten (10) days after the other party has given written
notice of the name of its broker, the single broker appointed shall be the sole
broker and shall conclusively determine the Prevailing Rental Rate during the
Extension Term. If two (2) brokers are appointed by Landlord and Tenant as
stated in this paragraph, they shall meet promptly and attempt to set the
Prevailing Rental Rate. If the two (2) brokers are unable to agree within ten
(10) days after the second broker has been appointed, then the two (2) brokers
shall attempt to select a third broker, meeting the qualifications stated in
this paragraph within ten (10) business days after the last day the two (2)
brokers are given to set the Prevailing Rental Rate. In addition, each of the
two (2) brokers shall submit to the other prior to the end of such second (2nd)
ten (10) day period their respective good faith estimate of the Prevailing
Rental Rate. If the two (2) brokers are unable to agree on the third broker,
either Landlord or Tenant by giving ten (10) days’ written notice to the other
party, can apply to the Presiding Judge of the Superior Court of the county in
which the Premises is located for the selection of a third broker who meets the
qualifications stated in this paragraph. If either of the first two (2) brokers
fails to submit their respective opinion of the Prevailing Rental Rate within
the time frames set forth below, then the single Prevailing Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extension
Term and shall be binding upon Landlord and Tenant. Landlord and Tenant each
shall bear one-half (½) of the cost of appointing the third broker and of paying
the third broker’s fee. The third broker, however selected, shall be a person
who has not previously acted in any capacity for either Landlord or Tenant.
Within fifteen (15) days after the selection of the third broker, the third
broker shall select one of the two Prevailing Rental Rates for the Premises,
which may be one or the other of the Prevailing Rental Rates submitted by the
first two (2) brokers, or a different

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
H-1

--------------------------------------------------------------------------------



rate not greater than the higher nor lower than the lesser of the Prevailing
Rental Rates submitted by the first two (2) brokers. The determination of the
Prevailing Rental Rate by the third broker shall be conclusive and binding upon
Landlord and Tenant.
Upon agreement or determination of the Prevailing Rental Rate as set forth
herein, on or before the commencement date of the Extension Term, Landlord and
Tenant shall execute an amendment to this Lease extending the Term on the same
terms provided in this Lease, except as follows:
(a)Base Rent shall be adjusted to the Prevailing Rental Rate;
(b)Tenant shall have no further renewal option unless expressly granted by
Landlord in writing; and
(c)Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.
Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises except to a
Permitted Transferee in accordance with the terms and conditions of this Lease,
(3) Tenant fails to timely exercise its option under this Exhibit, time being of
the essence with respect to Tenant’s exercise thereof, or (4) Landlord
determines, in its sole but reasonable discretion, that Tenant’s financial
condition or creditworthiness has materially deteriorated since the date of this
Lease.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
H-2



--------------------------------------------------------------------------------



EXHIBIT I
INTENTIONALLY DELETED

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
I-1



--------------------------------------------------------------------------------



EXHIBIT J
MOISTURE AND MOLD CONTROL INSTRUCTIONS
Because exercising proper ventilation and moisture control precautions will help
maintain Tenant’s comfort and prevent mold growth in the Premises, Tenant agrees
to adopt and implement the following guidelines, to avoid enveloping excessive
moisture or mold growth:
1.Report any maintenance problems involving water, moist conditions, or mold to
the Property Manager promptly and conduct its required activities in a manner
that prevents unusual moisture conditions or mold growth.
2.Do not block or inhibit the flow of return or make up air into the HVAC
system. Maintain the Premises at a commercially reasonable consistent
temperature.
3.Maintain water in all drain taps at all times.

Dated:, 2019TENANT:Arcutis, Inc., a Delaware corporationBy:Name:Title:

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
J-1



--------------------------------------------------------------------------------



EXHIBIT K
PARKING RULES AND REGULATIONS
The following rules and regulations shall govern the use of the parking
facilities designated in the Lease in connection with the use of the Premises.
1.Landlord assumes no responsibility for any damage to any vehicle parked in the
parking areas or for any goods left in any such vehicle. All such liability is
specifically assumed by the operator of any such vehicle as a condition of
parking.
2.Tenant shall not (a) park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Project, (b) park
or permit its employees, guests, invitees or visitors to park in the residential
or commercial neighborhoods contiguous to the Project, (c) leave vehicles in the
parking areas overnight, or (d) park any vehicles in the parking areas other
than automobiles, motorcycles, motor driven or non-motor driven bicycles or four
wheeled trucks. No propane or natural gas powered vehicles shall be allowed to
park in the parking areas.
3.Parking cards, stickers, or any other devices or forms of identification
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord. Such parking identification device must be
displayed as requested and may not be mutilated in any manner. The serial number
of the parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void. Landlord reserves the right to (a) require that a reasonable security
deposit be paid to Landlord for each parking area or Building access card issued
to Tenant, and (b) change the location of Tenant’s reserved parking spaces, if
any, from time to time.
4.No overnight or extended term storage of vehicles shall be permitted.
5.Vehicles must be parked entirely within painted stall lines of a single
parking stall.
6.All directional signs and arrows must be observed.
7.The speed limit within all parking areas shall be five (5) miles per hour.
8.Parking is prohibited in any area other than those specifically designated for
parking.
9.All parkers are required to park and lock their own vehicles. All
responsibility for damage to vehicles is assumed by the parker.
10.Loss or theft of parking identification devices must be reported to
Landlord’s asset management office for the Project immediately, and a lost or
stolen report must be filed by the Tenant or user of such parking identification
device at the time. Landlord has the right to exclude any vehicle from the
parking facilities that does not have an identification device.
11.Any parking identification devices reported lost or stolen found on any
unauthorized vehicle will be confiscated and the illegal holder will be subject
to prosecution.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
K-1

--------------------------------------------------------------------------------



12.Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
13.The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.
14.Tenant’s continued right to use any parking spaces in the parking facilities
is conditioned upon Tenant abiding by these rules and regulations and those
contained in this Lease. Further, if this Lease terminates for any reason
whatsoever, Tenant’s right to use the parking spaces in the parking facilities
shall terminate concurrently with the Lease.
15.Tenant agrees to sign a parking agreement reasonably acceptable to Tenant
with Landlord or Landlord’s parking operator within fifteen (15) business days
of request, which agreement shall provide the manner of payment of monthly
parking fees and otherwise be consistent with this Lease and these rules and
regulations.
16.Landlord reserves the right to refuse the sale of parking cards, stickers or
other parking identification devices to any tenant or person or their respective
agents or representatives who willfully refuse to comply with these rules and
regulations and all posted or unposted city, state or federal ordinances, laws
or agreements.
17.Tenant and its employees shall comply with any traffic management and/or
environmental regulation program now or hereafter in effect, whether imposed by
local, regional, state or federal governmental or quasi-governmental agencies
(collectively, “TDM Program”) which has been or may hereafter be applicable to
Tenant, the Building or the Project. Tenant acknowledges that such a TDM Program
may cause Tenant inconvenience, but nonetheless agrees to cooperate in the
formation of, and comply with the provisions of, any such TDM Program.
Additionally, Tenant shall (a) participate in any employee commute
transportation surveys reasonably required by Landlord, and (b) adhere to
measures that Landlord may enact in order to comply with existing and future
laws relating to traffic control or flow applicable to the Project. Any breach
by Tenant of any of its covenants in this Paragraph 17 may result in penalty
fees being assessed against Landlord; therefore, Tenant shall be liable to
Landlord for all such fees, plus interest thereon, assessed on account of any
such breach, and that breach shall also constitute a material default under this
Lease.
Landlord reserves the right to modify these rules and regulations or adopt such
other commercially reasonable and nondiscriminatory rules and regulations for
the parking facilities as it deems reasonably necessary for the operation of the
parking facilities. Landlord may refuse to permit any person who violates these
rules to park in the parking facilities, and any violation of the rules shall
subject the vehicle to removal at such vehicle owner’s expense.

OFFICE LEASE AGREEMENT
Westlake Park Place, Thousand Oaks, California
Arcutis, Inc.
K-2